        Case 2:18-cv-04378-CMR Document 52 Filed 08/02/19 Page 1 of 68



                            UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF PENNSYLVANIA


 DR. WILLIAM TOMASZEWSKI,                        Case No. 2:18-cv-04378
 individually and on behalf of all others        (consolidated with 2:18-cv-04426)
 similarly situated,
                                                 First Consolidated and
        Plaintiff,                               Amended Class Action Complaint for
                                                 Violations of the Federal Securities Laws
 v.
                                                 Jury Trial Demanded
 TREVENA, INC., MAXINE GOWEN, and
 DAVID SOERGEL,

        Defendants.


       Lead Plaintiffs Albert Koch, Whittier Pierce, Christopher Beyers, Kevin Walsh, and Peter

Palmer (together “Lead Plaintiffs”), by and through their attorneys, allege upon personal

knowledge as to themselves individually, and upon information and belief as to all other matters,

based upon the investigation conducted by and through their attorneys, which included, among

other things, a review of documents filed by Defendants (as defined below) with the United States

Securities and Exchange Commission (“SEC”), the United States Food and Drug Administration

(“FDA”), news reports, press releases issued by Defendants, transcripts of earnings calls and

investor conferences attended by Defendants, and other publicly available documents, as follows:

                          NATURE AND SUMMARY OF THE ACTION

       1.      This is a securities fraud action against Trevena, Inc. (“Trevena” or the

“Company”), its former Chief Executive Officer, Maxine Gowen, and its former Chief Medical

Officer David Soergel. This action charges that between May 2, 2016 and October 9, 2018,

inclusive (the “Class Period”), Defendants materially misrepresented and omitted to disclose

material facts about the Company’s interactions with the FDA concerning its leading drug

candidate, oliceridine.
        Case 2:18-cv-04378-CMR Document 52 Filed 08/02/19 Page 2 of 68



       2.      Trevena is a clinical-stage biopharmaceutical company headquartered in

Chesterbrook, Pennsylvania. Throughout the Class Period, Trevena’s leading drug candidate was

Olinvo (also known as “TRV-130” or “oliceridine”), which the Company described as a “G

protein-based ligand binding to the mu opioid receptor for the intravenous treatment of acute

moderate-to-severe postoperative pain.” The Company promoted Olinvo as a potential

replacement for morphine.

       3.      On March 29, 2016, Trevena attended an end-of-phase-two-trial meeting with the

FDA about oliceridine, in order to discuss Trevena’s proposed Phase 3 studies. At the meeting, the

FDA staff advised Trevena that the FDA “did not agree with the proposed dosing in the Phase 3

studies,” “did not agree with [Trevena’s] proposed primary endpoint” of its Phase 3 study, and

“did not agree with the proposed non-inferiority (NI) margin for comparing morphine to

oliceridine” that Trevena was proposing to conduct its Phase 3 trials.

       4.      The FDA makes clear through policy documents that any attendee of a meeting

with the agency should leave with a clear understanding of what occurred at the meeting. To

facilitate that understanding, minutes of meetings are prepared and sent to meeting attendees.

Here, Trevena received a copy of the FDA’s minutes from the March 29, 2016 meeting on April

28, 2016, clearly setting out the FDA’s concerns with Trevena’s proposed Phase 3 study.

       5.      Despite knowing of the FDA’s concerns and criticisms of Trevena’s proposed

Phase 3 study, Defendants knowingly, or in reckless disregard for the truth, misrepresented what

transpired at the March 29, 2016 meeting and omitted to disclose material facts necessary to make

the statements that were made not misleading. On May 2, 2016, the Company announced that it

had concluded a “Successful End-of-Phase 2 Meeting with FDA,” where the Company “reached

general agreement with the FDA on key elements of the Phase 3 program to support a New Drug




                                                2
          Case 2:18-cv-04378-CMR Document 52 Filed 08/02/19 Page 3 of 68



Application (NDA) for olicerdine (TRV130).” Although Defendant Gowen informed investors

that Trevena was “very pleased with the outcome” of the meeting, she omitted to disclose the

material facts that the FDA disagreed with Trevena’s proposals regarding key measures of the

Phase 3 study.

        6.       The FDA has a longstanding policy of keeping confidential its interactions with

drug developers during clinical trials, only releasing information close to the time it decides

whether to grant or deny approval to a new drug. This policy is in place even when a drug company

directly misrepresents its interactions with the agency to the public, as happened here.

        7.       By misrepresenting the FDA’s disagreements with Trevena’s proposed Phase 3 trial

measurements, Defendants misrepresented, and omitted to disclose material facts, concerning

Olinvo’s prospects for FDA approval.

        8.       Trevena continued to misrepresent its interactions with the FDA to the public for

two years, all while it continued to meet with the agency, and continued to receive negative

feedback about how its Phase 3 trials were proceeding.

        9.       The jig was up for Trevena on October 9, 2018. That morning, as is its policy, the

FDA’s Anesthetic and Analgesic Drug Products Advisory Committee issued its Briefing

Document in advance of its previously scheduled October 11, 2018 meeting to vote on its

recommendation to the FDA concerning the approval of olicerdine.1 Investors immediately knew




1
  Prior to making a final decision concerning approval of a particular application, the FDA will often designate an
advisory committee to hold a meeting regarding the application and make a recommendation to the FDA. According
to the FDA’s website: “Advisory committees provide FDA with independent advice from outside experts on issues
related to human and veterinary drugs, vaccines and other biological products, medical devices, and food. In general,
advisory committees include a chair, several members, plus a consumer, industry, and sometimes a patient
representative. Additional experts with special knowledge may be added for individual committee meetings as
needed. Although the committees provide advice to the agency, FDA makes the final decisions.” See
https://www.fda.gov/about-fda/fda-basics/what-fda-advisory-committee.


                                                         3
        Case 2:18-cv-04378-CMR Document 52 Filed 08/02/19 Page 4 of 68



the concealed information did not bode well for FDA approval as FDA staff disagreed with

Trevena’s key elements of its phase 3 studies.

       10.     The release of the Briefing Document revealed for the first time to the public what

Trevena knew and hid for years: the FDA did not agree with Trevena’s proposed dosing in Phase

3, did not agree with its proposed primary endpoint, and did not agree with its proposed non-

inferiority margin.

       11.     Trevena shares fell over 64% on the news, while analysts and observers quickly

acknowledged that the Company had been lying and had lost all credibility:




                                                 4
        Case 2:18-cv-04378-CMR Document 52 Filed 08/02/19 Page 5 of 68




       12.     Stock market analysts, who closely followed Trevena, were similarly shocked.

Biren Amin, from Jefferies, stated in reaction to the news “To our surprise, TRVN proposed

endpoint for assessing respiratory safety burden was not supported by the FDA, and this

information was not disclosed to the public following the end-of-phase 2 FDA meeting.”

       13.     Trevena stock crumbled: it traded at $2.98 per share on October 8, 2018 but fell to

$1.07 per share at closing on October 9, 2018. This was a drop of 64%, representing a loss in

market capitalization of over $157 million.

       14.     This action seeks to recover damages on behalf of investors that purchased their

shares during the time period that Trevena’s common stock was artificially inflated due to

Defendants’ misrepresenting material facts, and omitting to disclose material facts necessary to

not make the statements it made not misleading, concerning key interactions with the FDA,

including the March 29, 2016 End-of-Phase 2 meeting.


                                                5
         Case 2:18-cv-04378-CMR Document 52 Filed 08/02/19 Page 6 of 68



                                  JURISDICTION AND VENUE

        15.      This Court has jurisdiction over this action under Section 27 of the Exchange Act,

15 U.S.C. § 78aa. The claims asserted herein arise under Sections 10(b) and 20(a) of the Exchange

Act, 15 U.S.C. §§ 78j(b) and 78t(a), et seq., and Rule 10b-5 promulgated thereunder, 17 C.F.R. §

240.10b-5. The Court also has subject matter jurisdiction under 28 U.S.C. § 1331.

        16.      Venue is proper in the Eastern District of Pennsylvania under 28 U.S.C. § 1391(b)

and under Section 27 of the Exchange Act, 15 U.S.C. § 78aa, because Trevena is located in this

district and most of the false and misleading statements alleged herein were disseminated from

this District.

        17.      Defendants used the means and instrumentalities of interstate commerce, either

directly or indirectly, including, but not limited to, the mails, interstate telephone communications,

the internet, and the facilities of the national securities markets, in connection with the acts alleged

in this Complaint.

                                              PARTIES

        18.      Defendant Trevena is a development-stage biopharmaceutical company. On May

8, 2019, the Company reported that there were 92,353,638 shares of Trevena common stock

outstanding. Those shares trade in an efficient market, on the NASDAQ exchange, under the ticker

symbol TRVN.

        19.      Defendant Maxine Gowen was the Chief Executive Officer of Trevena from the

beginning of the Class Period until she announced that she was retiring on April 4, 2018, effective

on or about October 1, 2018.

        20.      Defendant David Soergel was the Chief Medical Officer of Trevena from the

beginning of the Class Period until he announced he was resigning in July 2017.




                                                   6
        Case 2:18-cv-04378-CMR Document 52 Filed 08/02/19 Page 7 of 68



       21.     Defendants Gowen and Soergel are referred to herein either by their last name or

together as the “Individual Defendants”. References to “Defendants” are to all of the Individual

Defendants plus Trevena.

       22.     Lead Plaintiff Christopher Beyers is a Minneapolis, Minnesota resident whose

Class Period transactions in Trevena Stock are reflected in his previously filed certification (ECF

No. 8-4).

       23.     Lead Plaintiff Albert Koch is a resident of Alberta, Canada whose Class Period

transactions in Trevena Stock are reflected in his previously filed certification (ECF No. 8-5).

       24.     Lead Plaintiff Peter Palmer is a Belmont, New Hampshire resident whose Class

Period transactions in Trevena Stock are reflected in his previously filed certification (ECF No. 8-

6).

       25.     Lead Plaintiff Whittier Pierce is a Danbury, Connecticut resident whose Class

Period transactions in Trevena Stock are reflected in his previously filed certification (ECF No. 8-

7).

       26.     Lead Plaintiff Kevin Walsh is a North Myrtle Beach, South Carolina resident whose

Class Period transactions in Trevena Stock are reflected in his previously filed certification (ECF

No. 8-8).

                                  FACTUAL ALLEGATIONS

                           PRE-CLASS PERIOD DEVELOPMENTS

       27.     Trevena is a clinical-stage biopharmaceutical company with headquarters in

Chesterbrook, Pennsylvania.

       28.     At the start of the Class Period, Trevena’s leading drug candidate was Olinvo (also

known as “TRV130” or “oliceridine”), which it described as a “G protein-based ligand binding to




                                                 7
          Case 2:18-cv-04378-CMR Document 52 Filed 08/02/19 Page 8 of 68



the mu opioid receptor for the intravenous treatment of acute moderate-to-severe postoperative

pain.”

         29.   When the Company announced the results of its Phase 2b study in a press release

on August 31, 2015, it described that Olinvo “when given on-demand, matched morphine efficacy

for pain relief with a markedly improved safety and tolerability profile.” In other words, Trevena

was claiming that Olinvo was as effective as morphine, but with reduced side effects such as

“reduced nausea, vomiting, and hypoventilation events.”

         30.   The study’s lead investigator said that the data in the Phase 2 study “suggested that,

if approved, [Olinvo] may provide a better option than currently available opioid analgesics.”

         31.   Defendant Gowen said in the August 31, 2015 press release: “[t]he positive data

from this study continue the impressive accumulation of evidence suggesting meaningful

differentiation of TRV130 from morphine. The goal of new analgesic drug discovery has long

been the provision of more powerful pain relief with reduced opioid-related adverse effects. We

believe the Trevena biased ligand platform has delivered this profile in TRV130 and we look

forward to starting Phase 3 development in early 2016.”

         32.   On January 19, 2016, the Company issued a press release entitled Trevena, Inc.

Announces Initiation of Oliceridine Phase 3 Clinical Program. The press release noted that the

Company’s “End-of-Phase 2 meeting with the FDA” was “scheduled for later this quarter.”

Defendant Gowen stated “we also look forward to discussing the oliceridine Phase 3 program with

the FDA later this quarter and remain on track to file a [New Drug Application] for oliceridine in

the second half of 2017.”

         33.   On March 3, 2016, the FDA issued private, non-public written advice to Trevena,

asking the Company to “submit amendments to modify all protocols for ongoing clinical trials” to




                                                 8
        Case 2:18-cv-04378-CMR Document 52 Filed 08/02/19 Page 9 of 68



include certain safety assessments, because Trevena’s current study saw “QTcF prolongation

[which] exceeded the 10-ms regulatory threshold at clinically relevant exposures.” The FDA asked

Trevena to:

                1. Conduct safety ECG monitoring at baseline, following the first
                   dose, and periodically thereafter. The timing of ECGs will need
                   to reflect the delayed response relative to time of peak
                   concentrations that was observed in the thorough QT study.
                   Include additional ECG monitoring until ECGs return to
                   baseline in patients discontinued from the trial or requiring dose
                   reduction due to QTc interval prolongation.

                2. Periodic monitoring of electrolytes (subjects already
                   participating in the study with serum potassium, magnesium, or
                   calcium levels outside of the central laboratory’s reference range
                   should be carefully monitored and brought to normal values).

                3. Propose dose-modification and discontinuation criteria in
                   subjects with posttreatment QTc > 500 ms or post-baseline
                   increases > 60 ms.

       34.      On March 29, 2016, Trevena executives met in private with the FDA for the End-

of-Phase 2 Meeting.

       35.      The End-of-Phase 2 Meeting did not go well for Trevena. The FDA told the

Company during the meeting that it:

             a. Did not agree with the Company’s proposed dosing in its Phase 3 studies. Trevena

                had proposed 100mg of daily dosing, but had only studies doses up to 36.8 mg.

                Further, the FDA informed Trevena that it did not have adequate non-clinical

                support for its proposed 100mg doses.

             b. Did not agree with Trevena’s proposed primary endpoint for its Phase 3 study. The

                FDA said that it was “unclear how a 30% improvement from baseline based on

                SPID correlates to an improvement in pain intensity scores on the NRS in the




                                                 9
        Case 2:18-cv-04378-CMR Document 52 Filed 08/02/19 Page 10 of 68



                proposed setting of acute postoperative pain and if that change is clinically

                relevant.”

             c. Did not agree with Trevena’s proposed non-inferiority (NI) margin for comparing

                morphine to oliceridine.

       36.      The FDA also informed Trevena that its safety database must include “at least 350

patients exposed to the highest intended dose for the longest expected duration of use.” The FDA

told Trevena that “safety database requirements might change if safety signals arise during

development that require further evaluation.”

       37.      The FDA also warned that “comparative safety claims must be replicated,

adequately justified for clinical relevance, and established in the setting of comparable efficacy

between comparators to be considered for inclusion in labeling.”

       38.      Trevena executives who attended the FDA meeting should have left that meeting

understanding precisely the what the FDA’s concerns were about Trevena’s Phase 3 studies,

including that the FDA did not agree with the Company’s dosing proposal, proposed primary

endpoint, or proposed non-inferiority margin. And, since the FDA warned that any comparative

safety claims had to be “established in the setting of comparable efficacy between comparators to

be considered for inclusion in labeling,” Trevena had significantly diminished prospects of

securing such claims given that the FDA did not agree with its method for comparing oliceridine

to morphine.

       39.      As the oldest consumer protection agency in the United States, the FDA is charged

with ensuring that drugs in the marketplace are both safe and effective. To that end, the FDA may

approve a drug for market only where there is (a) sufficient information to determine the drug is

safe to use as proposed, and (b) substantial evidence the drug will have the effect it is purported to




                                                 10
         Case 2:18-cv-04378-CMR Document 52 Filed 08/02/19 Page 11 of 68



have when used as proposed. 21 U.S.C. § 355(d)(4)(5).2 According to the FDA: “At the end of

Phase 2, the FDA and sponsors try to come to an agreement on how large-scale studies in Phase 3

should be done. . . . These studies gather more information about safety and effectiveness, studying

different populations at different dosages and using the drug in combination with other drugs.”3

Concerning Phase 3 studies, the FDA provides:

                  Purpose: Efficacy and monitoring of adverse reactions

                  Researchers design Phase 3 studies to demonstrate whether or not a
                  product offers a treatment benefit to a specific population.
                  Sometimes known as pivotal studies, these studies involve 300 to
                  3,000 patients.

                  Phase 3 studies provide most of the safety data. In previous studies,
                  it is possible that less common side effects might have gone
                  undetected. Because these studies are larger and longer in duration,
                  the results are more likely to show long-term or rare side effects.4

         40.      The FDA publishes a document entitled Guidance for Industry: Formal Meetings

Between the FDA and Sponsors or Applicants. The version of this document in effect at the time

of this meeting stated clearly:

                  Before the end of the meeting, FDA attendees and the requested
                  attendees should summarize the important discussion points,
                  agreements, clarifications, and action items. Generally, the requester
                  will be asked to present the summary to ensure that there is mutual
                  understanding of meeting outcomes and actions. FDA staff can add
                  or further clarify any important points not covered in the summary
                  and those items can be added to the meeting minutes.




2
  See also Frequently Asked Questions about the FDA Approval Process, (Q: “Why are drugs evaluated by the
FDA?” A: “Drugs intended for human use are evaluated by the FDA[] . . . to ensure that drugs marketed in the
United States are safe and effective.”) available at: https://www.fda.gov/drugs/special-features/frequently-asked-
questions-about-fda-drug-approval-process (last visited July 29, 2019).
3
  https://www.fda.gov/drugs/drug-information-consumers/fdas-drug-review-process-ensuring-drugs-are-safe-and-
effective.
4
  https://www.fda.gov/patients/drug-development-process/step-3-clinical-research.



                                                         11
        Case 2:18-cv-04378-CMR Document 52 Filed 08/02/19 Page 12 of 68



       41.     If there were any doubt at all about the FDA’s concerns, those doubts were erased

when the agency sent written minutes to Trevena from this meeting on April 28, 2016. These

written minutes, which were shared only with Trevena, made clear:

               FDA did not agree with the proposed dosing in the Phase 3 studies.
               The Sponsor proposed dosing up to 100 mg daily (including a 0.75
               mg every 1 hour as needed clinician administered dose), but had
               only studied maximum daily doses of 36.8 mg. Further, the Sponsor
               did not have adequate non- clinical support for the proposed doses.

               FDA did not agree with the proposed primary endpoint, as it was
               unclear how a 30% improvement from baseline based on SPID
               correlates to an improvement in pain intensity scores on the NRS in
               the proposed setting of acute postoperative pain and if that change
               is clinically relevant.

               FDA did not agree with the proposed non-inferiority (NI) margin for
               comparing morphine to oliceridine.

               FDA noted that the safety database must include at least 350 patients
               exposed to the highest intended dose for the longest expected
               duration of use. It was noted that the safety database requirements
               might change if safety signals arise during development that require
               further evaluation.

               Any comparative safety claims must be replicated, adequately
               justified for clinical relevance, and established in the setting of
               comparable efficacy between comparators to be considered for
               inclusion in labeling[.]

               The Applicant provided details of a proposed approach to missing
               data. This approach included replacing pain scores in the window
               determined dosing interval described in the label of the rescue
               medication following rescue with the pain score recorded
               immediately prior to rescue.

                            THE CLASS PERIOD BEGINS
                       TREVENA STARTS LYING TO THE PUBLIC

       42.     Knowing all of the above, on May 2, 2016, Trevena issued a press release entitled

Trevena Announces Successful End-of-Phase 2 Meeting with FDA and Outlines Phase 3 Program

for Oliceridine.



                                                12
Case 2:18-cv-04378-CMR Document 52 Filed 08/02/19 Page 13 of 68



43.   The press release stated as follows:

      Trevena Announces Successful End-of-Phase 2 Meeting with
      FDA and Outlines Phase 3 Program for Oliceridine

      — Pivotal efficacy studies to start in 2Q 2016, with topline data
      expected in 1Q 2017, and NDA filing expected in 2H 2017 —

      — Phase 3 program includes comparisons to both placebo and
      morphine —

      — Webcast and call scheduled for today at 5:30 pm EDT —

      KING OF PRUSSIA, PA, May 2, 2016 — Trevena, Inc. (NASDAQ:
      TRVN), a clinical stage biopharmaceutical company focused on the
      discovery and development of biased ligands targeting G protein
      coupled receptors, today announced the successful completion of
      the End-of-Phase 2 Meeting process with the United States Food
      and Drug Administration (FDA). The company has reached general
      agreement with the FDA on key elements of the Phase 3 program
      to support a New Drug Application (NDA) for oliceridine
      (TRV130), to which the FDA has granted Breakthrough Therapy
      designation.

      “We are very pleased with the outcome of our End-of-Phase 2
      discussion with the FDA,” said Maxine Gowen, Ph.D., chief
      executive officer. “We appreciate the valuable guidance the FDA
      has provided, and look forward to continuing a constructive
      relationship as we advance our Phase 3 registration program. We
      remain focused on bringing oliceridine to market as a new and
      potentially differentiated analgesic for patients and caregivers
      seeking alternatives to conventional opioids.”

      End-of-Phase 2 meeting

      The FDA agreed that pivotal efficacy trials in bunionectomy and
      abdominoplasty patients include appropriate patient populations
      to support an indication for moderate to severe acute pain. The
      agency also confirmed the need for at least 1,100 patients exposed
      to oliceridine across the development program for the purposes of
      evaluating safety and tolerability. This database should include a
      sufficient number of patients with higher exposures and longer
      durations of oliceridine therapy. In addition, general agreement
      was reached on the company’s planned clinical, nonclinical, clinical
      pharmacology, and chemistry, manufacturing and control (CMC)
      activities to support the planned NDA.



                                       13
Case 2:18-cv-04378-CMR Document 52 Filed 08/02/19 Page 14 of 68




     Overview of the Oliceridine Phase 3 program

     The oliceridine Phase 3 program includes two pivotal efficacy trials
     evaluating moderate-to-severe acute pain: the APOLLO-1 study
     will evaluate pain for 48 hours following bunionectomy, and the
     APOLLO-2 study will evaluate pain for 24 hours following
     abdominoplasty. In each trial, patients will be randomized to
     receive placebo, morphine, or one of three regimens of oliceridine
     by patient-controlled analgesia (PCA) for the management of their
     post-operative pain. Each study will enroll approximately 375
     patients, allocated equally across study arms.

     The primary endpoint for both APOLLO studies will be a
     responder analysis proposed by the company comparing active
     treatment arms to placebo. A responder is defined as a patient
     experiencing a sum of pain intensity difference (SPID) at the end
     of the treatment period that corresponds to at least a 30%
     improvement from baseline without early discontinuation and
     without rescue pain medication.

     Secondary endpoints in both APOLLO studies will include
     comparisons of oliceridine efficacy, safety, and tolerability to
     morphine. A respiratory safety endpoint will measure prevalence
     and duration of hypoventilation, which will be a clinical assessment
     as in the company’s Phase 2b abdominoplasty study.

     The APOLLO study designs were informed in part by the
     company’s Phase 2b abdominoplasty study, which also used PCA
     dosing. Powering assumptions included similar performance of
     PCA-administered oliceridine in both APOLLO studies as was
     observed in the Phase 2b study. In a post-hoc evaluation using the
     Phase 3 responder analysis, both doses in the company’s Phase 2b
     study in abdominoplasty yielded analgesic efficacy similar to
     morphine, and significantly higher than placebo (p < 0.0005 for both
     oliceridine treatment arms). In addition, using the Phase 3
     respiratory safety endpoint, both doses in the company’s Phase 2b
     study showed significantly less respiratory safety burden for
     oliceridine than morphine (p < 0.0003 for both oliceridine treatment
     arms).

     The development program will include at least 1,100 patients
     exposed to oliceridine. The on-going open-label ATHENA-1 safety
     study is enrolling patients experiencing pain as a result of either a
     medical diagnosis or surgery. In this study, patients may receive




                                      14
        Case 2:18-cv-04378-CMR Document 52 Filed 08/02/19 Page 15 of 68



               oliceridine as-needed either as an intermittent bolus or via PCA
               device, with doses and durations appropriate to manage their pain.

               Both APOLLO-1 and APOLLO-2 are expected to start in the second
               quarter of this year, and the company expects to report top-line data
               in the first quarter of 2017. The company continues to expect to file
               an NDA for oliceridine in the second half of 2017. The company
               also continues to expect that its available cash and investments will
               be sufficient to fund operations into 2018.

       44.     On the same day, Trevena made an investor presentation, which included the

following slides:




                                                15
Case 2:18-cv-04378-CMR Document 52 Filed 08/02/19 Page 16 of 68




                              16
        Case 2:18-cv-04378-CMR Document 52 Filed 08/02/19 Page 17 of 68




       45.     Defendants Gowen and Soergel conducted a conference call (where the above

slides were presented) on the same day. During the call, Defendant Gowen stated “We welcome

the opportunity to work with the FDA to finalize our Phase III plans. I am pleased to report that

we had a very productive and collaborative and successful discussion of our oliceridine program

with the FDA. This was not only helpful as we transition the program into Phase III, but I’m sure

will be invaluable as we continue our conversation throughout the NDA.”

       46.     Trevena repeated many of these same comments in a press release it issued on May

5, 2016 entitled Trevena Reports First Quarter 2016 Financial Results and Provides Corporate

Update. The release stated in pertinent part:

               Trevena Reports First Quarter 2016 Financial Results
               and Provides Corporate Update

               - Results of BLAST-AHF study of TRV027 in acute heart failure
               expected this month -



                                                17
Case 2:18-cv-04378-CMR Document 52 Filed 08/02/19 Page 18 of 68



     - Oliceridine pivotal Phase 3 efficacy studies expected to begin this
     quarter -

     KING OF PRUSSIA, Pa., May 5, 2016 - Trevena, Inc. (NASDAQ:
     TRVN), a clinical stage pharmaceutical company focused on the
     discovery and development of biased ligands targeting G protein
     coupled receptors (GPCRs), today announced financial results for
     the quarter ended March 31, 2016 and provided an update regarding
     its ongoing clinical programs.

     “The first quarter set the stage for a critical year in Trevena’s
     evolution,” said Maxine Gowen, Ph.D., chief executive officer.
     “We had a successful End-of-Phase 2 discussion of oliceridine
     with the FDA, and look forward to completing our ongoing Phase
     3 program aimed at both approval and differentiation of oliceridine
     for moderate to severe acute pain. In addition, we completed
     enrollment of the BLAST-AHF Phase 2b Study of TRV027 for
     acute heart failure and expect to present topline data later this
     month.”

     First Quarter and Recent Highlights

     · Received Breakthrough Therapy Designation for oliceridine. In
     February, the U.S. Food and Drug Administration (FDA) granted
     Breakthrough Therapy designation to the company’s lead product
     candidate, intravenous oliceridine (TRV130), for the management
     of moderate-to-severe acute pain.          Breakthrough Therapy
     designation is granted by the FDA to new therapies intended to treat
     serious conditions, and for which preliminary clinical evidence
     indicates that the drug may demonstrate substantial clinical
     improvement over available therapies. The company believes this
     is the first Breakthrough Therapy designation for a pain therapy.

     · Conducted a successful End-of-Phase 2 meeting for oliceridine
     with the FDA and announced details of the Phase 3 clinical
     program. Earlier this week, the company announced that it had
     reached agreement with the FDA on key elements of the Phase
     3 program to support a New Drug Application (NDA) for
     oliceridine. The company also provided additional details of the
     Phase 3 clinical program, which will include two 375-patient,
     randomized, double-blind, placebo- and active-controlled,
     pivotal efficacy trials: the APOLLO-1 study, which will evaluate
     pain for 48 hours following bunionectomy; and the APOLLO-2
     study, which will evaluate pain for 24 hours following
     abdominoplasty. In each trial, patients will be randomized to
     receive placebo, morphine, or one of three regimens of



                                      18
       Case 2:18-cv-04378-CMR Document 52 Filed 08/02/19 Page 19 of 68



              oliceridine by patient-controlled analgesia (PCA) for the
              management of their post-operative pain, with approximately
              75 patients enrolled per study arm. The primary endpoint for
              both APOLLO studies will be a responder analysis comparing
              active treatment arms to placebo. Secondary endpoints in both
              APOLLO studies will include comparisons of oliceridine
              efficacy, safety, and tolerability to morphine.

              In January, the company initiated the Phase 3 clinical program
              with the enrollment of patients in the open label ATHENA
              study, which is evaluating the safety and tolerability of
              oliceridine in patients with moderate-to-severe acute pain
              caused by medical conditions or surgery. Patients will be
              treated with oliceridine on an as-needed basis via IV bolus, PCA
              administration, or both, as determined by the investigator.

              The company expects to start the APOLLO studies in the second
              quarter of this year, and to report top-line data from these studies in
              the first quarter of 2017. The company continues to expect to file
              an NDA in the second half of 2017.

              · Completed enrollment of the BLAST-AHF study. In April, the
              company announced that results from its BLAST-AHF Phase 2b
              study of TRV027 in acute heart failure (AHF) will be presented at
              Heart Failure 2016, the annual congress of the Heart Failure
              Association of the European Society of Cardiology, in Florence,
              Italy. Results of the trial will be presented in a late-breaking trials
              session scheduled for 2:15-3:45pm CEST on Saturday May 21. The
              company expects to host a webcast to review the study results
              following the presentation.

       47.    Many of the statements made on May 2, 2016 and repeated on May 5, 2016 as

described above, were materially false and misleading and omitted to disclose material facts

necessary to make the statement made not materially false or misleading. The table below

summarizes these statements, and explains why each statement was materially false or misleading

when made and the omitted material facts:




                                                19
      Case 2:18-cv-04378-CMR Document 52 Filed 08/02/19 Page 20 of 68




Statement                                      Why the Statement Was Materially False
                                               or Misleading
Trevena: “The company has reached general      Trevena’s investor presentation lists “key
agreement with the FDA on key elements of      elements” of the Phase 3 program, among
the Phase 3 program to support a New Drug      which are: two pivotal efficacy studies with
Application (NDA) for oliceridine              PCA dosing to support potential finding of
(TRV130).” ¶ 43.                               efficacy; and safety database with PCA and
                                               bolus dosing > 1,100 patients, including a
                                               sufficient number of patients with higher
                                               exposures and longer durations of oliceridine
                                               therapy. ¶ 44.
                                               Trevena failed to disclose that the FDA:
                                               instructed Trevena to modify all protocols for
                                               ongoing clinical trials to include certain safety
                                               assessments; did not agree with the proposed
                                               dosing in the Phase 3 studies; did not agree
                                               with the proposed primary endpoint; did not
                                               agree with the proposed non-inferiority
                                               margin for comparing morphine to
                                               oliceridine; required a safety database of at
                                               least 350 patients exposed to the highest
                                               intended dose for the longest expected
                                               duration of use; required any comparative
                                               safety claims to be replicated, adequately
                                               justified for clinical relevance, and
                                               established in the setting of comparable
                                               efficacy between comparators to be
                                               considered for inclusion in labeling. ¶¶ 33, 41.
                                               The foregoing disagreements and issues
                                               raised by the FDA relate directly to the
                                               pivotal efficacy studies and the primary and
                                               secondary endpoints thereto, as well as the
                                               safety study. The omission of these critical
                                               disagreements regarding the key elements of
                                               the Phase 3 program rendered Trevena’s
                                               statements materially false and misleading.
Trevena: “Trevena Announces Successful         In light of Defendants’ statement that “The
End-of-Phase 2 Meeting with FDA. . .” ¶ 43.    Company had reached general agreement with
Trevena: “Trevena . . . today announced the    the FDA on key elements of the Phase 3
successful completion of the End-of-Phase 2    program” a reasonable person, reading
Meeting process with the United States Food    Defendants’ statements concerning the
and Drug Administration (FDA).” ¶ 43.          success of the End-of-Phase 2 meeting and
                                               being “very pleased” with the outcome of the
                                               meeting, would understand that Trevena’s


                                              20
      Case 2:18-cv-04378-CMR Document 52 Filed 08/02/19 Page 21 of 68



Gowen: “We are very pleased with the              executives believed that the FDA did in fact
outcome of our End-of-Phase 2 discussion          agree with the key elements of the Phase 3
with the FDA. . .”. ¶ 43.                         program, and all that stood in the way of
Gowen: “[W]e had a very productive and            gaining approval was successfully
collaborative and successful discussion of our    implementing the program as it had been
oliceridine program with the FDA.” ¶ 45.          presented to the FDA.
                                                  Despite being aware of the FDA’s
                                                  disagreements regarding the key elements of
                                                  the Phase 3 program, Trevena and Defendant
                                                  Gowen made statements concerning the
                                                  success of the End-of-Phase 2 Meeting” and
                                                  being “very pleased” with the End-of-Phase 2
                                                  discussions with the FDA. The omitted facts,
                                                  known to Defendants, were necessary to make
                                                  the statements concerning the success of the
                                                  End-of-Phase 2 meeting with the FDA not
                                                  materially misleading.
Trevena: “[Safety] database should include a      Trevena omitted to disclose that the FDA
sufficient number of patients with higher         informed them “that the safety database must
exposures and longer durations of oliceridine     include at least 350 patients exposed to the
therapy.” ¶ 43.                                   highest intended dose for the longest
                                                  expected duration of use.” ¶ 41.
                                                  Trevena’s materially incomplete description
                                                  of the FDA’s safety database requirements are
                                                  particularly misleading given that the FDA
                                                  did not agree with Trevena’s proposed dosing
                                                  as the Company had not previously studied
                                                  doses even half of the levels proposed for
                                                  Phase 3 and did not have adequate non-
                                                  clinical support for the proposed dosing. ¶ 41.
                                                  Investors were thus unaware that the FDA had
                                                  set forth strict minimum requirements for the
                                                  safety database, why those requirements were
                                                  set, and that satisfying those requirements was
                                                  critical to Trevena’s chances for approval.
Trevena: “The primary endpoint for both           Trevena omitted to disclose that the FDA “did
[Phase 3 pivotal efficacy] studies will be a      not agree with the proposed primary endpoint,
responder analysis proposed by the company        as it was unclear how a 30% improvement
comparing active treatment arms to placebo.       from baseline based on SPID correlates to an
A responder is defined as a patient               improvement in pain intensity scores on the
experiencing a sum of pain intensity              NRS in the proposed setting of acute
difference (SPID) at the end of the treatment     postoperative pain and if that change is
period that corresponds to at least a 30%         clinically relevant.” ¶ 41.
improvement from baseline without early


                                                 21
      Case 2:18-cv-04378-CMR Document 52 Filed 08/02/19 Page 22 of 68



discontinuation and without rescue pain             Trevena listed the pivotal efficacy trials to
medication.” ¶ 43.                                  which the primary endpoint applied as a “key
                                                    element” of the Phase 3 program in its
                                                    investor presentation (¶ 44), rendering the
                                                    statement that it reached general agreement
                                                    with the FDA on “key elements of the Phase
                                                    3 program” materially false and misleading.
Trevena: “Secondary endpoints in both [Phase        Trevena failed to disclose that the FDA “did
3 pivotal efficacy] studies will include            not agree with the proposed non-inferiority
comparisons of oliceridine efficacy, safety,        (NI) margin for comparing morphine to
and tolerability to morphine. A respiratory         oliceridine” and that “[a]ny comparative
safety endpoint will measure prevalence and         safety claims must be replicated, adequately
duration of hypoventilation, which will be a        justified for clinical relevance, and
clinical assessment as in the company’s Phase       established in the setting of comparable
2b abdominoplasty study.” ¶ 43.                     efficacy between comparators to be
                                                    considered for inclusion in labeling.” ¶ 41.
                                                    These secondary endpoints applied to the
                                                    pivotal efficacy trials listed as a “key
                                                    element” of the Phase 3 program (¶ 44) on
                                                    which Trevena claimed to have reached
                                                    agreement with the FDA.
                                                    Omitting to disclose these disagreements
                                                    concerning key elements of the Phase 3 trials
                                                    and issues raised by the FDA rendered
                                                    Trevena’s description of the secondary
                                                    endpoints materially false and misleading.
Trevena: “[Phase 3 pivotal efficacy] study          Trevena omitted to disclose that the FDA “did
designs were informed in part by the                not agree with the proposed dosing in the
company’s Phase 2b abdominoplasty study,            Phase 3 studies. The Sponsor proposed dosing
which also used PCA dosing. Powering                up to 100 mg daily (including a 0.75 mg
assumptions included similar performance of         every 1 hour as needed clinician administered
PCA-administered oliceridine in both                dose), but had only studied maximum daily
APOLLO studies as was observed in the               doses of 36.8 mg. Further, the Sponsor did
Phase 2b study. In a post-hoc evaluation            not have adequate non- clinical support for
using the Phase 3 responder analysis, both          the proposed doses.” ¶ 41.
doses in the company’s Phase 2b study in            Trevena also omitted to disclose that the FDA
abdominoplasty yielded analgesic efficacy           “did not agree with the proposed non-
similar to morphine, and significantly higher       inferiority (NI) margin for comparing
than placebo (p < 0.0005 for both oliceridine       morphine to oliceridine[.]” ¶ 41.
treatment arms). In addition, using the Phase
3 respiratory safety endpoint, both doses in        Omitting to disclose these disagreements
the company’s Phase 2b study showed                 concerning key elements of the Phase 3 trials
significantly less respiratory safety burden for    rendered Trevena’s description of the Phase 3
                                                    study designs materially false and misleading,
                                                    particularly in light of the Company’s claim


                                                   22
        Case 2:18-cv-04378-CMR Document 52 Filed 08/02/19 Page 23 of 68



 oliceridine than morphine (p < 0.0003 for        that it had reached general agreement with the
 both oliceridine treatment arms).” ¶ 43.         FDA on “key elements” of the Phase 3
                                                  program.
 Trevena: “The development program will           Trevena omitted to disclose that the FDA did
 include at least 1,100 patients exposed to       not agree with the proposed dosing in the
 oliceridine. The on-going open-label             Phase 3 studies and that as a result, the FDA
 ATHENA-1 safety study is enrolling patients      set minimum criteria for the safety database –
 experiencing pain as a result of either a        requiring at least 350 patients exposed to the
 medical diagnosis or surgery. In this study,     highest intended dose for the longest expected
 patients may receive oliceridine as-needed       duration of use. ¶ 41. Furthermore, the
 either as an intermittent bolus or via PCA       Company omitted to disclose that the
 device, with doses and durations appropriate     ATHENA-1 study was designed in a manner
 to manage their pain.” ¶ 43.                     that would prevent it from meeting the FDA’s
                                                  requirement of a safety database that includes
                                                  at least 350 patients exposed to the highest
                                                  intended dose for the longest expected
                                                  duration of use.
                                                  As a result of these omissions of material
                                                  facts, Trevena’s description of the safety
                                                  study was materially false and misleading,
                                                  particularly in light of the Company’s claim
                                                  that it had reached general agreement with the
                                                  FDA on “key elements” of the Phase 3
                                                  program.

       48.     During the May 2, 2016 conference call, Defendant Gowen told investors “Our

confidence in the plans we presented to the agency going into the end of Phase 2 meeting, led

us to initiate much of the preparatory work for our pivotal efficacy studies ahead of the

meeting; and I’m happy to share that, that decision has paid off and we will be commencing both

of our pivotal efficacy studies this quarter.” Later in the call, Gowen reiterated, “we did quite a

lot of the study start up at risk because we were fairly confident in our pivotal study design that

we submitted to the FDA. We’re very happy now that we did that because it really allows us

to start very quickly now.”

       49.     Defendants took a calculated gamble and lost it. They bet the FDA would agree

with their proposals for the Phase 3 studies and, as Gowen admitted, they did a lot of work “ahead



                                                23
       Case 2:18-cv-04378-CMR Document 52 Filed 08/02/19 Page 24 of 68



of the meeting” “at risk.” Rather than admit their failure and waste of time, money and effort,

Defendants simply moved forward with the work they already started in spite of the FDA’s

disagreements with them. While Trevena was representing to investors about their supposedly

“successful” meeting with the FDA, they were also lobbying the agency about Trevena’s proposed

endpoint and responder definition, which Trevena knew the FDA did not agree with. Trevena’s

hubris led them to set up the Phase 3 program at risk so that they would be able to move forward

immediately after the end of Phase 2 meeting. When the FDA disagreed with the key elements of

Trevena’s Phase 3 program, the Company attempted to push its plan through rather than take the

time and resources to redesign the Phase 3 program to the FDA’s satisfaction.

       50.    A reasonable person, reading Defendant Gowen’s statements concerning the

benefits of having frontloaded the Phase 3 program design prior to the End-of-Phase 2 meeting,

would understand that Trevena’s executives believed that the FDA agreed with the key elements

of their Phase 3 program, and all that stood in the way of securing approval for oliceridine was

successfully implementing the program as it had been presented to the FDA. Gowen omitted the

known material facts, that the FDA disagreed with the key elements of the Phase 3 program, which

were necessary to make her statement regarding the benefits of having initiated the Phase 3

program design ahead of the End-of-Phase 2 meeting not misleading. Rather than “allow[ing]

[Trevena] to start very quickly now,” the real facts were that Trevena had already started—at

risk—a Phase 3 program which the FDA disagreed with, and Trevena would not be able or willing

to modify the program as a result of the FDA’s disagreements.

       51.    Indeed, just days after touting the success and agreement with the FDA, on May 6,

2016, unbeknownst to investors, Trevena submitted to the FDA a justification for their proposed

responder definition, which the FDA had previously rejected.




                                              24
        Case 2:18-cv-04378-CMR Document 52 Filed 08/02/19 Page 25 of 68



        52.    Omitting to disclose the FDA’s disagreement with Trevena’s proposed primary

endpoint while concealing Trevena’s ongoing attempt to justify its rejected primary endpoint

rendered the statements concerning the benefits of preparing the Phase 3 study at risk, set forth in

paragraphs 48 and 49, materially false and misleading.

        53.    Defendants Gowen and Soergel apparently attended the March 29, 2016 meeting

with the FDA and received and reviewed the FDA’s minutes from that meeting. Soergel stated on

May 2 “we held our end of Phase 2 meeting at the end of March and we recently received the final

meeting minutes from the FDA.” Similarly, Gowen stated “we’ve had a very successful end of

Phase 2 meeting with the FDA. We heard that it is appropriate to move oliceridine into Phase 3 .

. .”

        54.    Even if neither Gowen nor Soergel attended the March 29, 2016 End-of-Phase 2

meeting in person, they were reckless in discussing what occurred at the meeting, what the FDA

purportedly agreed with without first reviewing the minutes of the meeting that were sent to

Trevena. As a start-up bio-tech company dependent on a single drug’s obtaining approval from

the FDA, its senior officers either knew of what actually happened at the End-of-Phase 2 meeting

and read the meeting minutes or discussed what transpired at the meeting in reckless disregard for

the truth.

        55.    On May 16, 2016, Trevena announced that its only other major drug candidate,

TRV027, “failed to meet either the primary or secondary endpoints” during its Phase 2 trial.

Trevena made clear to investors that, as a result, it “expects to focus its efforts on its lead Phase 3

oliceridine pain program and its earlier stage programs,” and that there were no other drugs far

along in the development pipeline for Trevena besides oliceridine.




                                                  25
        Case 2:18-cv-04378-CMR Document 52 Filed 08/02/19 Page 26 of 68



       56.     On June 8, 2016, Trevena issued a press release entitled Trevena, Inc. Announces

First Patients Enrolled in the APOLLO-1 and APOLLO-2 Phase 3 Pivotal Efficacy Studies of

Oliceridine in Acute Pain. In part, the press release stated:

               Trevena, Inc. (NASDAQ: TRVN), a clinical stage
               biopharmaceutical company focused on the discovery and
               development of biased ligands targeting G protein coupled
               receptors, today announced the enrollment of the first patients in the
               Phase 3 APOLLO-1 and APOLLO-2 studies of oliceridine in
               patients suffering moderate to severe acute pain following
               bunionectomy and abdominoplasty, respectively.

               “We are pleased to announce the start of the APOLLO studies,
               which we designed both to support approval of oliceridine and to
               confirm the potential differentiation of oliceridine from
               conventional opioids,” commented Maxine Gowen, Ph.D., chief
               executive officer. “The trials recapitulate many features of our
               successful Phase 2 studies, with refinements based on the full
               Phase 2 data set that we believe strengthen the study designs and
               improve our probability of success. Together with the ongoing
               ATHENA Phase 3 safety study, we believe the APOLLO studies
               position us to deliver a robust data package to support
               regulatory approval and commercial success.”

               The company continues to expect to report top-line data from both
               APOLLO studies in the first quarter of 2017, and to file an NDA for
               oliceridine in the second half of 2017. The company also continues
               to expect that its available cash and investments will be sufficient to
               fund operations into 2018.

               About the APOLLO-1 and APOLLO-2 Studies

               Both APOLLO trials are phase 3, multicenter, randomized, double-
               blind, placebo- and active-controlled studies of oliceridine for the
               treatment of moderate to severe acute pain. The APOLLO-1 study
               will evaluate pain for 48 hours following bunionectomy, and the
               APOLLO-2 study will evaluate pain for 24 hours following
               abdominoplasty. In each trial, patients will be randomized to receive
               placebo, morphine, or one of three regimens of oliceridine by
               patient-controlled analgesia (PCA) device for the management of
               their post-operative pain. Each study will enroll approximately 375
               patients, allocated equally across study arms. The primary
               objective in each study is to evaluate the analgesic efficacy of
               oliceridine compared to placebo. Secondary endpoints will



                                                 26
         Case 2:18-cv-04378-CMR Document 52 Filed 08/02/19 Page 27 of 68



               include comparisons of oliceridine efficacy, safety, and
               tolerability to morphine.

         57.   Defendant Gowen’s statement that “we believe the APOLLO studies position us to

deliver a robust data package to support regulatory approval and commercial success,” contained

a material omission, in that the statement fails to explain that the FDA had: instructed Trevena to

modify all protocols for ongoing clinical trials; disagreed with the proposed dosing due to a lack

of prior clinical data and non-clinical support for the proposed doses; and disagreed with the

proposed non-inferiority margin for comparing morphine to oliceridine, as described in ¶¶ 33, 41,

47, above.

         58.   Trevena’s description of the primary and secondary endpoints of the study contains

a material omission, in that the statement fails to explain that the FDA disagreed with the use of

the primary endpoint proposed by Trevena, the proposed dosing regimen, as well as the methods

by which Trevena intended to prove its proposed secondary endpoints as described in ¶¶ 41, 47,

above.

         59.   Also, on June 8, Gowen presented on behalf of Trevena at the Jefferies Healthcare

Conference. During her opening remarks, Gowen stated “So, we had an end of Phase 2 meeting

with the FDA at the very end of March. And we reached agreement with them that we have shown

sufficient data to move into Phase 3. The program that we proposed to them they agreed would

support an approval – could support, I should say given that the data are correct, could support an

approval for the target indication.” Gowen further stated “The key elements of the Phase 3 program

are two pivotal efficacy studies with PCA dosing as I – in the study I just showed you in Phase 2,

to support efficacy. . . . And this is what allows us to get this broad label.”

         60.   Gowen’s statement regarding the FDA’s comments at the end of Phase 2 meeting

at the end of March 2016 were materially false and misleading. The statement that the FDA



                                                  27
        Case 2:18-cv-04378-CMR Document 52 Filed 08/02/19 Page 28 of 68



“agreed” that the “program [Trevena] proposed to them . . . could support an approval for the target

indication” is directly contradicted by the FDA’s minutes from that Phase 2 meeting, as described

in ¶¶ 41, 47, where the FDA informed Trevena that it did not agree with the proposed dosing or

primary endpoint for the pivotal efficacy studies, which Gowen herself described as “key elements

of the Phase 3 program.”

       61.     Furthermore, Gowen’s description of the Phase 3 efficacy studies contained

material omissions in that the statements described the studies as being able to get Trevena a “broad

label” from the FDA without disclosing that the FDA, during its March 2016 meeting with

Trevena, stated that “[a]ny comparative safety claims must be replicated, adequately justified for

clinical relevance, and established in the setting of comparable efficacy between comparators to

be considered for inclusion in labeling,” as described in ¶¶ 41, 47. At the same March 2016

meeting, the FDA also stated that it “did not agree with the proposed non-inferiority (NI) margin

for comparing morphine to oliceridine.” ¶¶ 41, 47. Since the FDA disagreed with Trevena’s

proposed method for comparing morphine to oliceridine, and informed the Company that

comparative safety claims had to be established in the setting of comparable efficacy between

comparators [i.e. morphine] to be considered for inclusion on the label, Trevena’s chances of

obtaining a “broad label” from the FDA were far from likely. This is directly contrary to what

Trevena presented to investors.

       62.     On June 21, 2016, Defendant Soergel presented at the JMP Securities Life Sciences

Conference. During his opening remarks, Soergel stated “The Phase III timing and expectations,

as you can see here, we've initiated our Phase III program. The ATHENA study was initiated in

the first quarter. The two pivotal efficacy trials were initiated in the second quarter. We expect the




                                                 28
        Case 2:18-cv-04378-CMR Document 52 Filed 08/02/19 Page 29 of 68



data from our Phase III pivotal efficacy studies in the first quarter of 2017 with an NDA submission

in the second half of 2017. And hopefully, we can get this important new drug to patients quickly.”

       63.     This statement contained a material omission in that Soergel stated that Trevena

expected to submit its New Drug Application in the second half of 2017 without disclosing that

the FDA had: previously informed Trevena of the need to modify all protocols for ongoing clinical

trials; did not agree with the proposed dosing; did not agree with the proposed primary endpoint;

did not agree with the proposed non-inferiority margin for comparing morphine to oliceridine;

warned that comparative safety claims would have to satisfy stringent requirements to be

considered for inclusion in labeling; and had set forth strict criteria for the safety database due to

concerns about Trevena’s proposed dosing, as described in ¶¶ 33, 41, 47, greatly decreasing the

likelihood of success of that NDA.

       64.     On August 3, 2016, Trevena issued a press release announcing its second quarter

2016 financial results. The press release stated in part:

               “This quarter marked an important milestone for the company’s
               oliceridine program with the initiation of our two Phase 3 pivotal
               efficacy trials,” said Maxine Gowen, Ph.D., chief executive officer.
               “Following our successful End-of-Phase-2 and Breakthrough
               Therapy designation meeting with the FDA in the first quarter,
               we were able to rapidly initiate the pivotal efficacy trials, which
               are enrolling well.”

               Second Quarter and Recent Highlights

               Enrolled first patients in APOLLO-1 and APOLLO-2 Phase 3 trials
               of oliceridine. In June, the company announced the enrollment of
               the first patients in the APOLLO-1 and APOLLO-2 pivotal Phase 3
               efficacy studies. APOLLO-1 is studying patients suffering moderate
               to severe pain for 48 hours after undergoing bunionectomy, while
               APOLLO-2 is studying patients suffering moderate to severe pain
               for 24 hours after undergoing abdominoplasty; both are 375-patient,
               multicenter, randomized, double-blind, placebo- and active-
               controlled studies. Patients are randomized to receive placebo,
               morphine, or one of three oliceridine regimens, all dosed as needed



                                                 29
        Case 2:18-cv-04378-CMR Document 52 Filed 08/02/19 Page 30 of 68



               via patient-controlled analgesia (PCA) device for the management
               of their post-operative pain, with approximately 75 patients per
               study arm. The primary objective of both trials is to evaluate the
               analgesic efficacy of oliceridine versus placebo. Secondary
               endpoints compare the efficacy, safety, and tolerability of
               oliceridine to morphine. The company continues to expect to
               release top-line data in the first quarter of 2017 and to file an
               NDA in the second half of 2017.

       65.     The statement made by Gowen regarding Trevena’s “successful End-of-Phase 2

and Breakthrough Therapy designation meeting with the FDA in the first quarter,” was materially

false in that the End-of-Phase 2 meeting was not successful, given that the meeting resulted in the

FDA informing Trevena that it did not agree with the proposed dosing, the proposed primary

endpoint, or the proposed non-inferiority margin for comparing morphine to oliceridine, as

described in ¶¶ 41, 47, above. The FDA had also warned that comparative safety claims would

have to satisfy stringent requirements to be considered for inclusion in labeling, and had set forth

strict criteria for the safety database due to concerns about Trevena’s proposed dosing, as described

in ¶¶ 41, 47, above.

       66.     The description Trevena provided of the endpoints of their Phase 3 studies

contained material omissions in that the statement failed to disclose that the FDA had disagreed

with Trevena’s use of the endpoint proposed by Trevena, as described in ¶¶ 41, 47.

       67.     Trevena’s statement that it “continues to expect to . . . file an NDA in the second

half of 2017” omitted to disclose material facts as the statement failed to disclose that the FDA

had: previously informed Trevena of the need to modify all protocols for ongoing clinical trials;

did not agree with the proposed dosing; did not agree with the proposed primary endpoint; did not

agree with the proposed non-inferiority margin for comparing morphine to oliceridine; warned that

comparative safety claims would have to satisfy stringent requirements to be considered for

inclusion in labeling; and had set forth strict criteria for the safety database due to concerns about



                                                 30
        Case 2:18-cv-04378-CMR Document 52 Filed 08/02/19 Page 31 of 68



Trevena’s proposed dosing, as described in ¶¶ 33, 41, 47 above, and was thus unlikely to approve

Trevena’s New Drug Application.

       68.     On November 3, 2016, Trevena issued a press release announcing its third quarter

2016 financial results. The press release stated in part:

               This quarter saw important progress for our company, with
               continued execution of our Phase 3 program for oliceridine. We had
               extensive engagement with the medical community to discuss the
               challenges of acute pain management in the hospital and how
               oliceridine may provide an important treatment option to patients
               and physicians,” said Maxine Gowen, Ph.D., chief executive officer.
               “We look forward to sharing top-line data from both Phase 3
               APOLLO pivotal efficacy studies in the first quarter of 2017, and
               filing an NDA in the second half of next year.”

               Third Quarter and Recent Highlights

               APOLLO-1 and APOLLO-2 Phase 3 efficacy trials of oliceridine
               remain on track for first quarter 2017 top-line data release. The
               APOLLO-1 trial includes patients suffering moderate to severe pain
               after undergoing bunionectomy, while the APOLLO-2 trial includes
               patients suffering moderate to severe pain after undergoing
               abdominoplasty; both are 375-patient, multicenter, randomized,
               double-blind, placebo- and active-controlled studies. Patients are
               randomized to receive placebo, morphine, or one of three
               oliceridine regimens, all dosed as needed via patient-controlled
               analgesia (PCA) device for the management of their post-operative
               pain, with approximately 75 patients per study arm. The primary
               objective of both trials is to evaluate the analgesic efficacy of
               oliceridine versus placebo. Secondary endpoints compare the
               efficacy, safety, and tolerability of oliceridine to morphine.

               Patient enrollment remains on track in the ATHENA multi-
               procedure safety study of oliceridine to support NDA filing in
               2H 2017. This trial complements the APOLLO studies and aims to
               evaluate the safety and tolerability of oliceridine in patients with
               moderate to severe acute pain caused by a broad range of medical
               conditions or surgeries. Patients are treated on an as-needed basis
               via IV bolus, PCA administration, or both, as determined by the
               investigator.




                                                 31
        Case 2:18-cv-04378-CMR Document 52 Filed 08/02/19 Page 32 of 68



       69.     The description Trevena provided of the dosing for the Phase 3 studies contained

material omissions in that the statement failed to disclose that the FDA had disagreed with

Trevena’s proposed dosing in the Phase 3 studies, as described in ¶¶ 41, 47.

       70.     Likewise, the description Trevena provided of the primary and secondary endpoints

of the Phase 3 studies contained material omissions in that the statement failed to disclose that the

FDA had disagreed with Trevena’s use of the primary and secondary endpoints proposed by

Trevena, as described in ¶¶ 41, 47.

       71.     Trevena’s statement that “[p]atient enrollment remains on track in the ATHENA

multi-procedure safety study of oliceridine to support NDA filing in 2H 2017” and subsequent

description of the safety study contained material omissions in that the statement failed to disclose

that the FDA had instructed Trevena to “modify all protocols for ongoing clinical trials” to include

certain safety assessments, as described in ¶ 33. The statement also failed to disclose that the FDA

had provided explicit minimum criteria for the safety database due to concerns about Trevena’s

proposed dosing regimen, as described in ¶¶ 41, 47. As discussed in ¶¶ 118-19, below, Trevena

failed to implement the safety assessments as instructed by the FDA and failed to ensure that the

safety database satisfied the FDA’s minimum criteria, and was thus unlikely to gain approval for

the NDA.

       72.     On November 8, 2016, unbeknownst to investors and the marketplace, Trevena

held a teleconference with the FDA concerning the agency’s disagreement with Trevena’s

proposed method for evaluating the respiratory safety of oliceridine as compared to morphine. The

agency sent written minutes to Trevena from this meeting on December 19, 2016. These written

minutes, which were shared only with Trevena, stated directly:

               FDA did not agree with Trevena’s proposal to evaluate the
               respiratory safety of oliceridine as compared to morphine because



                                                 32
        Case 2:18-cv-04378-CMR Document 52 Filed 08/02/19 Page 33 of 68



               the definition of Respiratory Safety Events (RSEs) was not clearly
               defined and the determination of the presence of an RSE relied
               largely on clinical acumen. Even though the parameters proposed in
               the evaluation of an RSE (respiratory rate, oxygen saturation, and
               MRPSS somnolence/sedation scores) are well accepted criteria used
               for the assessment of patients at risk for experiencing an RSE, it is
               unclear that a small change in these parameters is of clinical
               significance. Trevena was told to specify a clinically meaningful
               definition of an RSE, such as patients who require a clinical
               intervention after meeting a specific criterion (e.g., naloxone
               administration and/or oxygen administration with a reduction in
               oxygen saturation). Further, FDA did not agree with inclusion of
               sedation and somnolence in the RSE definition.

               FDA stated that the statistical model proposed to evaluate the
               respiratory safety of oliceridine incorporates both the population
               prevalence of RSEs and the population conditional mean cumulative
               duration of RSEs to describe respiratory safety burden (RSB). Based
               on this model, a small change in event duration could result in a
               statistically significant result without clinical significance. In
               addition, the RSB endpoint is difficult to interpret and apply directly
               to clinical practice. Trevena was asked to analyze and report event
               duration separately from the event prevalence.

       73.     On January 4, 2017, Trevena issued a press release entitled Trevena Completes

Enrollment of Phase 3 APOLLO Pivotal Efficacy Trials of Oliceridine for Moderate-to-Severe

Acute Pain. In part, the press release stated:

               Trevena, Inc. (NASDAQ:TRVN) today announced that it has
               completed enrollment of its Phase 3 APOLLO-1 and APOLLO-2
               pivotal efficacy studies of oliceridine (TRV130) in moderate-to-
               severe acute pain following bunionectomy and abdominoplasty,
               respectively.

               “We are pleased to have completed enrollment in these important
               studies and to confirm that the APOLLO trials remain on schedule
               to report top-line results in the first quarter of 2017,” said Maxine
               Gowen, Ph.D., chief executive officer. “We look forward to sharing
               these data when they become available.”
               The APOLLO studies were designed based on the Phase 2
               clinical trials of oliceridine that were successful in showing
               potential differentiation of oliceridine from morphine. The
               Company expects top-line results to include measures of



                                                 33
       Case 2:18-cv-04378-CMR Document 52 Filed 08/02/19 Page 34 of 68



               efficacy, safety, and tolerability of oliceridine compared to both
               placebo and morphine.
               In addition, the Company announced that patient enrollment
               for the Phase 3 ATHENA multi-procedure safety study remains
               on track. The Company continues to anticipate filing a New
               Drug Application (NDA) for oliceridine with the U.S. Food &
               Drug Administration (FDA) in the second half of 2017.
               About the APOLLO-1 and APOLLO-2 Studies

               Both APOLLO trials are Phase 3, multicenter, randomized, double-
               blind, placebo- and active-controlled studies of oliceridine for the
               treatment of moderate to severe acute pain. The APOLLO-1 study
               is evaluating pain for 48 hours following bunionectomy, and the
               APOLLO-2 study is evaluating pain for 24 hours following
               abdominoplasty. In each trial, patients were randomized to
               receive placebo, morphine, or one of three regimens of
               oliceridine by patient-controlled analgesia (PCA) device for the
               management of their post-operative pain. Each study enrolled
               approximately 375 patients, allocated equally across study arms.
               The primary objective in each study is to evaluate the analgesic
               efficacy of oliceridine compared to placebo. Secondary
               endpoints include comparisons of efficacy, safety, and
               tolerability of oliceridine to morphine.

       74.     The description Trevena provided concerning the design of the Phase 3 studies

contained material omissions in that the statement failed to disclose that the FDA had disagreed

with Trevena’s proposed dosing, the primary endpoint, and the methods by which Trevena planned

to prove its secondary endpoints, as described in ¶¶ 41, 47, above.

       75.     The statement that Trevena expected the study results to include “measures of …

safety . . . of oliceridine compared to both placebo and morphine” was also materially false and

misleading in that it failed to disclose that in November of 2016, the FDA informed Trevena that

it “did not agree with Trevena’s proposal to evaluate the respiratory safety of oliceridine as

compared to morphine” as described in ¶ 72, above.

       76.     Furthermore, Trevena’s statement that the “ATHENA multi-procedure safety study

remains on track” contained material omissions in that the statement failed to disclose that the


                                                34
        Case 2:18-cv-04378-CMR Document 52 Filed 08/02/19 Page 35 of 68



FDA had explicitly instructed Trevena that the safety database must include at least 350 patients

exposed to the highest intended dose for the longest expected duration of use, as described in ¶¶

41, 47, above. Trevena also failed to disclose that this requirement was due to the FDA’s

disagreement with Trevena’s proposed dosing of 100 mg daily, given that Trevena had only

studied maximum daily doses of 36.8 mg and did not have adequate non-clinical support for the

proposed dosing, as described in ¶¶ 41, 47, above. Indeed, an FDA Briefing Document would later

reveal that during the review cycle, Trevena “modified the recommended maximum daily dose

and dosing instructions . . . several times” including reducing the maximum daily dose “from 100

mg daily to 40 mg daily to try to address the adequacy of the safety database[.]” Even with the

undisclosed modifications, the FDA Briefing Document shows that Trevena was never able satisfy

the safety database requirements – instead the highest daily dose that had at least 350 patients

exposed was only 27 mg, and the highest dose with the longest actual duration that had at least

350 patients was only 37.2 mg over a period of 35.5 hours, as described in ¶ 119, below. Not only

was Trevena never “on track” to complete the safety study to the FDA’s satisfaction, it was also

covertly reducing the maximum daily dose and dosing instructions in the hopes of producing

acceptable results.

       77.     On February 21, 2017, Trevena issued a press release entitled Trevena Announces

Positive Top-line Results from Two Phase 3 Pivotal Efficacy Studies on Intravenous Oliceridine

in Moderate-to-Severe Acute Pain. In part, the press release stated:

               Trevena, Inc. (NASDAQ: TRVN) today announced positive top-
               line results from its Phase 3 APOLLO-1 and APOLLO-2 pivotal
               efficacy studies of oliceridine in moderate-to-severe acute pain
               following bunionectomy and abdominoplasty, respectively. In both
               studies, all dose regimens achieved their primary endpoint of
               statistically greater analgesic efficacy than placebo, as measured by
               responder rate. In addition, oliceridine showed dose-related trends
               of improvements vs. morphine on numerous measures of respiratory



                                                35
Case 2:18-cv-04378-CMR Document 52 Filed 08/02/19 Page 36 of 68



     safety and gastrointestinal tolerability — both key unmet needs in
     acute pain management.

     “These data are exciting — they confirm earlier data, and show an
     improved safety and tolerability profile of oliceridine compared to
     morphine, with very similar results across the two studies,” said
     Timothy Beard, M.D., FACS, Chair of Department of Surgery,
     Bend Memorial Clinic, Oregon.

     “We believe the data for all three dose regimens will support FDA
     approval of IV oliceridine with a broad indication of management
     of moderate-to-severe acute pain. These successful trials cap a
     development program that has shown consistent differentiation of
     oliceridine from morphine in multiple clinical trials,” said Maxine
     Gowen, Ph.D., chief executive officer. “We look forward to
     submitting a new drug application with the goal of bringing this
     innovative product to patients.”

     Both APOLLO trials were Phase 3, multicenter, randomized,
     double-blind, placebo- and active-controlled studies of
     oliceridine. The primary objective of each study was to evaluate the
     analgesic efficacy of oliceridine compared to placebo. Secondary
     endpoints included comparisons of efficacy, safety, and tolerability
     of oliceridine to morphine. Both studies included multiple
     measurements of nausea and vomiting, which occur in
     approximately 30% of postoperative patients and increase costs to
     hospitals, as well as multiple measures of respiratory safety, which
     can pose serious and costly risks to patient safety.

     *      *       *

     Oliceridine program update

     The Company also announced that patient enrollment for the Phase
     3 ATHENA multi-procedure safety study remains on track, with
     over 400 patients treated with oliceridine and no apparent off-target
     or unexpected adverse effects to date. In addition, a recently
     completed renal impairment study suggests that no dose adjustment
     will be required in renally impaired patients, and a metabolism study
     showed no evidence of active metabolites. These data distinguish
     oliceridine from conventional opioids – particularly in at-risk
     patients for whom safe opioid titration can be challenging. All
     additional clinical, non-clinical, and manufacturing activities
     remain on track to support an NDA submission in the fourth quarter
     of this year.




                                      36
        Case 2:18-cv-04378-CMR Document 52 Filed 08/02/19 Page 37 of 68



       78.     The results Trevena reported concerning the Phase 3 efficacy trials, that “[i]n both

studies, all dose regimens achieved their primary endpoint of statistically greater analgesic efficacy

than placebo, as measured by the responder rate” contained material omissions in that the statement

failed to disclose that the FDA had disagreed with Trevena’s proposed dosing and primary

endpoint, as described in ¶¶ 41, 47, above.

       79.     Trevena’s statement that “oliceridine showed dose-related trends of improvements

vs. morphine on numerous measures of respiratory safety and gastrointestinal tolerability” also

contained material omissions in that the statement failed to disclose that the FDA had disagreed

with Trevena’s proposed non-inferiority margin for comparing morphine to oliceridine and did not

agree with Trevena’s proposal to evaluate the respiratory safety of oliceridine as compared to

morphine, as described in ¶¶ 41, 47, 72, above.

       80.     Furthermore, Defendant Gowen’s statement that “We believe the data for all three

dose regimens will support FDA approval of IV oliceridine with a broad indication” and that the

“successful trials . . . ha[ve] shown consistent differentiation of oliceridine from morphine in

multiple clinical trials” contained material omissions because the statement failed to disclose that

the FDA had disagreed with Trevena’s proposed dosing, primary endpoint, an non-inferiority

margin for comparing morphine to oliceridine, as described in ¶¶ 41, 47, above.

       81.     The description of the Phase 3 studies including “multiple measures of respiratory

safety” also contained material omissions in that the statement failed to disclose that the FDA did

not agree with Trevena’s proposal to evaluate the respiratory safety of oliceridine as compared to

morphine, as described in ¶ 72, above.

       82.     Furthermore, Trevena’s discussion of the Phase 3 study results contained material

omissions in that the statement failed to disclose that the FDA had instructed the Company to




                                                  37
         Case 2:18-cv-04378-CMR Document 52 Filed 08/02/19 Page 38 of 68



“submit amendments to modify all protocols for ongoing clinical trials” to include certain safety

assessments, because Trevena’s Phase 2 study saw “QTcF prolongation [which] exceeded the 10-

ms regulatory threshold at clinically relevant exposures” as described in ¶ 33, above. Unbeknownst

to investors, Trevena failed to implement the additional safety assessments, leading the FDA to

conclude that “the limited ECG monitoring data [which the FDA had instructed Trevena to collect]

in Phase 3 do not appear adequate to evaluate the QT effects of oliceridine” as described in ¶ 119,

below.

         83.   Also on February 21, 2017, Defendants Gowen and Soergel held a conference call

to discuss the top-line results for the Phase 3 efficacy studies. In addition to repeating the false

statements described in ¶¶ 77-82 above, Defendant Gowen acknowledged during the call that “[a]

particular challenge was including morphine as a comparator in the trial, not the norm in our

industry, and we took this step once again in order to demonstrate the benefit of this innovative

next-generation opioid compared head to head to conventional opioids. . . . [W]e delivered two

highly successful trials.” Gowen’s statement contained material omissions in that it failed to

disclose that the FDA did not agree with Trevena’s proposed non-inferiority margin for comparing

morphine to oliceridine and that the FDA had informed Trevena that any comparative safety claims

would have to be established in the setting of comparable efficacy between comparators to be

considered for inclusion in labeling, as described in ¶¶ 41, 47, above.

         84.   During the call, Defendant Soergel also discussed Trevena’s use of a responder

analysis to assess the primary efficacy endpoint, explaining that Trevena “use[d] this analysis

because it reflects the efficacy in the cleanest way.” Soergel’s statement contained material

omissions in that it failed to disclose that the FDA did not agree with Trevena’s use of a responder

analysis in its proposed primary endpoint, as described in ¶¶ 41, 47, above.




                                                38
        Case 2:18-cv-04378-CMR Document 52 Filed 08/02/19 Page 39 of 68



       85.     Defendant Soergel also discussed the secondary endpoints, “including respiratory

safety compared to morphine and non-inferiority on efficacy compared to morphine.” Soergel’s

discussion contained material omissions in that it failed to disclose that the FDA did not agree with

Trevena’s proposed non-inferiority margin for comparing morphine to oliceridine and did not

agree with Trevena’s proposal to evaluate the respiratory safety of oliceridine as compared to

morphine, as described in ¶¶ 41, 47, 72, above.

       86.     On March 8, 2017, Trevena issued a press release announcing its fourth quarter and

fiscal year 2016 financial results. The press release stated in part:

               “The recent successful completion of the pivotal efficacy studies for
               OLINVO puts us in a strong position to bring this innovative
               analgesic to physicians and patients in need of a new option for
               managing moderate-to-severe acute pain in the hospital,” said
               Maxine Gowen, Ph.D., chief executive officer. “We believe the data
               from these studies highlight the potential for OLINVO to reduce the
               burden of opioid-related adverse effects, particularly for those
               patients who are at elevated risk for serious consequences from post-
               operative nausea and vomiting or opioid-induced respiratory
               depression.”

               2016 and recent corporate highlights

               *       *       *

               Successful End-of-Phase 2 meeting with FDA. In May 2016, the
               Company announced that it had reached general agreement with the
               FDA on key elements of the Phase 3 OLINVO program to support
               a New Drug Application (NDA), including that the APOLLO-1 and
               APOLLO-2 pivotal efficacy trials in bunionectomy and
               abdominoplasty included appropriate patient populations to support
               and indication for moderate-to-severe acute pain.

               In February 2017, announced positive top-line results from two
               Phase 3 pivotal efficacy studies of OLINVO in moderate-to-
               severe acute pain. OLINVO demonstrated fast onset and strong
               opioid efficacy in hard tissue and soft tissue pain models, supporting
               the Company’s planned NDA submission and a potential indication
               for the management of moderate-to-severe acute pain. Numerous
               measures of respiratory safety and gastrointestinal tolerability all



                                                  39
         Case 2:18-cv-04378-CMR Document 52 Filed 08/02/19 Page 40 of 68



               showed trends of meaningful improvements for OLINVO compared
               to a commonly used IV morphine regimen.

               Initiated Phase 3 ATHENA open label safety study of
               OLINVO. In January 2016, the Company announced the launch of
               the OLINVO Phase 3 clinical program with the enrollment of
               patients in the open label Phase 3 ATHENA study. This study is
               evaluating the safety and tolerability of OLINVO in patients with
               acute moderate-to-severe pain in a variety of surgical settings. As of
               February 15, 2017, more than 400 patients have been treated with
               OLINVO, with no apparent off-target or unexpected drug-related
               adverse effects to date. The Company remains on track to submit
               an NDA for OLINVO in the fourth quarter of 2017.

         87.   Trevena’s description of its “successful” End-of-Phase 2 meeting with the FDA, in

which it claimed to have reached general agreement with the FDA on “key elements” of the Phase

3 program contained material omissions in that the statement failed to disclose the FDA’s

disagreement with the key elements of the Phase 3 program, including Trevena’s proposed dosing,

primary endpoint, non-inferiority margin for comparing morphine to oliceridine, and how Trevena

would prove its secondary endpoints, as described in ¶¶ 41, 47, above.

         88.   The overview of the “positive” top-line results from the Phase 3 efficacy trials,

including that the studies demonstrated “strong opioid efficacy” to support the Company’s planned

NDA, as well as the claims of meaningful improvement in respiratory safety compared to

morphine also contained material omissions in that the statements failed to disclose that the FDA

did not agree with Trevena’s proposed primary endpoint and did not agree with Trevena’s proposal

to evaluate oliceridine’s respiratory safety as compared to morphine, as described in ¶¶ 41, 47, 72,

above.

         89.   Furthermore, the statement that the ATHENA safety study “remains on track”

contained a material omission in that it failed to disclose that the FDA had set minimum criteria

for the safety database due to concerns about Trevena’s proposed dosing regimen, as described in

¶¶ 41, 47, above. The statement also failed to disclose that Trevena was never “on track” to


                                                40
        Case 2:18-cv-04378-CMR Document 52 Filed 08/02/19 Page 41 of 68



complete the study to the FDA’s satisfaction, despite having modified the proposed maximum

dosing and dosing instructions on multiple occasions in order to address the adequacy of the safety

database, as described in ¶ 119, below.

       90.     Defendants Gowen and Soergel conducted a conference call on the same day.

During the call, Defendant Gowen discussed the results of the Phase 3 trials, stating in part:

               So, these data also emphasize the strong efficacy of OLINVO
               comparable to morphine, but also suggest that the OLINVO regimen
               using 0.35 milligram doses allowed patients to dose themselves to
               the best balance of efficacy and safety and tolerability.

               Another important feature of efficacy is the ability of the physician
               to use the drug as they are accustomed to using conventional
               opioids, adjusting the dose freely as they optimize therapy to the
               individual needs of each patient and this is the way physicians work
               with opioids and we have deliberately generated data using both
               PCA and bolus dosing over a broad range in our Phase 2 and 3 trials.
               Doing so clearly demonstrating the efficacy of OLINVO in
               comparison to morphine.

               *       *       *

               Let's turn now to the safety and tolerability of the product. First
               we've measured respiratory safety in multiple different ways across
               five clinical trials and in each case have shown the benefit of
               OLINVO compared to morphine. Here in our Phase 3 APOLLO
               trials our key secondary endpoint was respiratory safety burdens,
               which we measure as the product of the incidents of a respiratory
               safety event and its average duration.

               *       *       *

               This chart shows the frequency of respiratory safety events in the
               two trials and these are new data that we are showing you today and
               in this case we not only again see the clear trends but also statistical
               significance in the 0.35 milligram group in APOLLO-1. These data
               very consistent with our Phase 2 results in which this was our pre-
               specified endpoint. So we are consistently seeing a meaningful
               reduction in respiratory safety measures with the 0.35 meg regimen
               which in APOLLO-1 was about a 50% reduction, both statistically
               and highly clinically significant. And we also believe that this level




                                                 41
         Case 2:18-cv-04378-CMR Document 52 Filed 08/02/19 Page 42 of 68



                of reduction will provide meaningful reductions in the cost of care
                as well.

         91.    Defendant Gowen’s discussion of the positive efficacy and dosing data from the

Phase 3 studies contained material omissions in that her statement failed to disclose that the FDA

did not agree with Trevena’s proposed dosing or primary endpoint, as discussed in ¶¶ 41, 47,

above.

         92.    Likewise, Defendant Gowen’s discussion of positive respiratory safety data from

the Phase 3 studies omitted the material fact that the FDA did not agree with Trevena’s proposal

to evaluate the respiratory safety of oliceridine as compared to morphine, as described in ¶ 72,

above.

         93.    On May 4, 2017, Trevena issued a press release announcing its first quarter 2017

financial results. The press release stated in part:

                “This quarter marked a key milestone for our OLINVO program,
                with the delivery of robust data that we believe will support our new
                drug application and demonstrates the potential value of OLINVO
                for the management of moderate-to-severe acute pain in the
                hospital,” said Maxine Gowen, Ph.D., chief executive officer.
                “There remains a critical unmet need for patients who require IV
                opioids to manage pain but are at risk for poor outcomes from
                opioid-related adverse effects. Our successful Phase 3 data showed
                not only significant efficacy of OLINVO versus placebo to support
                approval, but also showed the potential for fewer gastrointestinal
                and respiratory adverse effects while providing comparable pain
                relief to a commonly used morphine regimen.”

                First quarter and recent corporate highlights

                Announced positive top-line results from two Phase 3 pivotal
                efficacy studies of OLINVOTM (oliceridine injection) for
                moderate-to-severe pain. In February, the Company announced
                positive data from the APOLLO-1 and APOLLO-2 studies of
                OLINVO in moderate-to severe-acute pain following hard tissue
                and soft tissue surgeries, respectively. OLINVO demonstrated
                significant analgesic efficacy compared to placebo in both studies
                for all three tested dosing regimens. Consistent with Phase 2b



                                                  42
        Case 2:18-cv-04378-CMR Document 52 Filed 08/02/19 Page 43 of 68



               results, a 0.35 mg dose regimen provided comparable pain relief to
               a common IV morphine regimen and showed potential to reduce
               opioid-related adverse effects on multiple measures of respiratory
               safety and gastrointestinal tolerability.

               OLINVO program remains on track for a new drug application
               (NDA) submission in 4Q 2017. As of March 31, 2017,
               approximately 600 patients have been treated with OLINVO in the
               ongoing open-label, multi-procedure ATHENA safety study. In
               addition, the Company has successfully completed a chemistry,
               manufacturing, and controls Type B pre-NDA meeting with the U.S.
               Food and Drug Administration (FDA), and all pre-NDA activities
               remain on track to support an NDA submission to the FDA in the
               fourth quarter of 2017.

       94.     The overview of the “positive” top-line results from the Phase 3 efficacy trials,

including that the studies demonstrated “significant analgesic efficacy,” the positive results of the

dosing regimen, as well as the claims of meaningful improvement in respiratory safety compared

to morphine also contained material omissions in that the statements failed to disclose that the

FDA did not agree with Trevena’s proposed primary endpoint, did not agree with Trevena’s

proposed dosing, and did not agree with Trevena’s proposal to evaluate oliceridine’s respiratory

safety as compared to morphine, as described in ¶¶ 41, 47, 72, above.

       95.     The description of the ATHENA safety study also omitted the material fact that the

FDA had set minimum criteria for the safety database due to concerns about Trevena’s proposed

dosing regimen, as described in ¶¶ 41, 47, above. The statement also failed to disclose that Trevena

had unsuccessfully modified the proposed maximum dosing and dosing instructions on multiple

occasions in order to address the adequacy of the safety database, as described in ¶ 119, below.

       96.     On May 5, 2017, Trevena met privately with the FDA concerning the design of its

Phase 3 clinical trials. According to the FDA’s later-published description of those

communications:




                                                 43
       Case 2:18-cv-04378-CMR Document 52 Filed 08/02/19 Page 44 of 68



               May 5, 2017 – Advice on Integrated Statistical Analysis Plan (ISAP)
               for the Integrated Summary of Safety

               Agency agreed with the proposed pooling for the ISAP, the planned
               subgroups for analysis of intrinsic and extrinsic factors, and planned
               summarization of adverse events.

               FDA reiterated the concerns noted at the November 8, 2016,
               teleconference regarding the assessment of respiratory safety. It was
               noted that the RSE as described in the ISS statistical plan would be
               considered exploratory and would not be acceptable for a proposed
               labeling claim.

       97.     On July 20, 2017, Trevena announced that Defendant Soergel, its Chief Medical

Officer, was resigning.

       98.     Also, on July 20, 2017, Defendants Gowen and Soergel presented the results of the

ATHENA safety study at their 2017 Analyst Day. During the presentation, Defendant Gowen

discussed the safety study, stating: “And of course, we now have a complete safety database to

support the NDA file.” During the Q&A portion of the presentation, Defendants Gowen and

Soergel answered a question from Antonio Eduardo Arce, an analyst at H.C. Wainwright & Co.

LLC as set forth below:

               Q.      And then Maxine, just 1 final question related to
               commercial. It’s a bit early yet – you haven’t even submitted – but
               wondering your thoughts on how you see ultimately the labeled
               indication coming out? Do you see any kinds of particular
               restrictions?

               A.     [Gowen] No. I don’t think we anticipate restrictions. We
               anticipate a broad indication statement because we followed the
               guidance to get that. And we’re hoping that we’ve now
               generated more than enough data to get broad dosing
               administration guidance. So restrictions, I can’t think of any that
               we’ve identified at this point.

               A.       [Soergel] So our goal has been to have a label that looks
               like other opioids from the perspective of lack of a maximum
               dose, huge flexibility of administration and then language around
               titration. So take care of the patient’s pain with as much drug as



                                                44
        Case 2:18-cv-04378-CMR Document 52 Filed 08/02/19 Page 45 of 68



               you need to and balance their side effects, in summary as a
               (inaudible). So that’s been our goal and that’s been what we’ve
               guided the development plan towards.

       99.     Defendant Gowen and Soergel’s above statements contained material omissions in

that they failed to disclose that the FDA informed Trevena that it did not agree with the proposed

dosing of up to 100 mg daily for the Phase 3 program because Trevena had previously only studied

maximum daily doses of 36.8 mg, and informed Trevena that the safety database must include at

least 350 patients exposed to the highest intended dose for the longest expected duration of use.

As revealed in the Briefing Document on October 9, 2018, Trevena’s safety database failed to

meet the FDA’s minimum requirements despite lowering the proposed maximum daily dose and

dosing instructions on multiple occasions in an attempt to address the adequacy of the safety

database. Specifically, the highest dose that had at least 350 patients exposed during the first 24

hours was only 27 mg, and the highest dose with the longest actual duration that had at least 350

patients exposed was only 37.2 mg over 35.5 hours, as described in ¶ 119, below. By the time of

the July 20, 2017 statements, Defendants Gowen and Soergel knew, or recklessly disregarded, that

the safety database did not meet the FDA’s minimum requirements. Given the FDA’s explicit

instructions for the safety database, Defendants had no reasonable basis to believe that Trevena

had a “complete safety database” that would support “broad dosing administration guidance” with

“a lack of a maximum dose” and “huge flexibility of administration.” Indeed, after receiving

notification that the FDA had formally rejected Trevena’s application, Trevena acknowledged in

a press release on November 2, 2018 that the FDA stated that the “submitted safety database is not

of adequate size for the proposed dosing.” In other words, the FDA’s position was not the result

of a difference of opinion in interpreting scientific data. Rather, it was the result of Trevena’s

blatant failure to follow the FDA’s explicit instructions.




                                                 45
        Case 2:18-cv-04378-CMR Document 52 Filed 08/02/19 Page 46 of 68



       100.    On August 3, 2017, Trevena issued a press release announcing its second quarter

2017 financial results. The press release stated in part:

               “The second quarter saw continued progress towards our goal of
               delivering an innovative new option for patients who are at risk of
               adverse events associated with IV opioids like morphine,” said
               Maxine Gowen, Ph.D., chief executive officer. “We have now
               completed our Phase 3 clinical development for OLINVO and
               successfully completed our pre-NDA meetings with the FDA. In
               addition, we have refined our commercial strategy to lay the
               groundwork for a successful commercial launch. With the
               comparative data from our successful APOLLO pivotal efficacy
               studies, as well as data and investigator observations from more
               real-word use in the ATHENA open label study, we believe the
               value of OLINVO will resonate with potential prescribers who want
               to improve the care of hospital patients suffering severe pain.”

               Second quarter and recent corporate highlights

               OLINVO™ (oliceridine injection) program remains on track for a
               new      drug     application     (NDA)       submission      in
               September/October 2017. In July 2017, the Company announced
               that enrollment in the ATHENA open-label safety study was
               complete to support the NDA file, with 772 patients treated with
               OLINVO across more than 40 sites. In addition, the Company
               successfully completed a chemistry, manufacturing, and controls
               (CMC) Type B pre-NDA meeting and a preclinical and clinical
               Type B pre-NDA meeting with the U.S. Food and Drug
               Administration (FDA). All pre-NDA activities remain on track to
               support an NDA submission to the FDA in September/October of
               2017.

       101.    The description of the “comparative data from our successful APOLLO pivotal

efficacy studies” contained material omissions in that the statement failed to disclose that the FDA

did not agree with Trevena’s proposed primary endpoint, non-inferiority margin for comparing

morphine to oliceridine, as described in ¶¶ 41, 47, above. The statement also omitted the material

fact that the FDA disagreed with Trevena’s proposal to evaluate the respiratory safety of

oliceridine as compared to morphine – a concern that was reiterated to Trevena in May of 2017,

as described in ¶¶ 72, 96, above.



                                                 46
        Case 2:18-cv-04378-CMR Document 52 Filed 08/02/19 Page 47 of 68



       102.    The statement that the “ATHENA open-label safety study was complete to support

the NDA file” also contained material omissions in that it failed to disclose that Trevena had

modified the proposed maximum daily dosing and dosing instructions on multiple occasions in

order to address the adequacy of the safety database – which required at least 350 patients exposed

to the highest intended dose for the longest expected duration of use – and that Trevena was never

able to meet this FDA-imposed requirement, as described in ¶¶ 41, 47, above, and ¶ 119, below.

       103.    On November 7, 2017, Trevena issued a press release announcing its third quarter

2017 financial results. The press release stated in part:

               “The recent submission of the OLINVO NDA capped a
               transformative period for our Company,” said Maxine Gowen,
               Ph.D., chief executive officer. “We are now focused on preparing
               for the approval and commercialization of OLINVO, while
               continuing to advance our development pipeline following our
               recent strategic decision to halt our discovery research efforts. To
               this end, new results continue to highlight the potential value of
               OLINVO for patients in a real world setting who require IV opioids
               but are at risk of opioid-related adverse events. Positive interim
               Phase 1 data for TRV250 bode well for future clinical development
               of this exciting potential migraine therapy.”

               Third quarter and recent corporate highlights

               OLINVO New Drug Application submitted. The Company
               recently submitted its New Drug Application (NDA) for OLINVO
               to the U.S. Food and Drug Administration (FDA). OLINVO is the
               first G protein biased ligand of the mu opioid receptor, a new class
               of opioid receptor modulator, and the first pain program to receive
               Breakthrough Therapy designation from the FDA. The submission
               includes data showing that intravenous OLINVO demonstrated
               analgesic efficacy in all three dosing regimens tested in the two
               Phase 3 APOLLO pivotal efficacy studies. These trials were
               designed to support an indication for the management of
               moderate-to-severe acute pain in adult patients for whom an
               intravenous opioid is warranted. The filing also includes safety
               and tolerability data for over 1,100 patients administered
               OLINVO across Phase 2 and Phase 3 studies, including the
               ATHENA open label safety study. Additional pharmacokinetic
               data, clinical pharmacology data, and results from five



                                                 47
        Case 2:18-cv-04378-CMR Document 52 Filed 08/02/19 Page 48 of 68



               randomized controlled trials with head to head comparisons to
               morphine, support potential differentiation of OLINVO.

               New data from Phase 3 ATHENA open label safety study. In
               July, the Company announced top-line results from the first 418
               patients administered OLINVO to manage medical or postoperative
               pain in the ATHENA study, which was designed to model real-
               world use including multimodal analgesia regimens incorporating
               OLINVO. Data for all 768 patients administered OLINVO are now
               final, and highlight the effectiveness and utility of OLINVO in
               treating patients who require an IV opioid to manage pain. . . .

       104.    The description Trevena provided of its NDA submission concerning efficacy,

dosing, and secondary endpoints contained material omissions in that the statement failed to

disclose that the FDA disagreed with Trevena’s proposed dosing, primary endpoint, and non-

inferiority margin for comparing morphine to oliceridine – on which the ability to secure inclusion

of secondary endpoints on a potential label depended, as described in ¶¶ 41, 47, above. The

statement also omitted the material fact that the FDA disagreed with Trevena’s proposal to

evaluate the respiratory safety of oliceridine as compared to morphine – a concern that was

reiterated to Trevena in May of 2017, as described in ¶¶ 72, 96, above.

       105.    Trevena’s statement that the data for the ATHENA safety study was now complete

contained material omissions in that it failed to disclose that Trevena had failed meet the FDA’s

requirement of providing a safety database that included at least 350 patients exposed to the highest

intended dose for the longest expected duration of use, despite modifying the proposed maximum

daily dose and dosing instructions on multiple occasions in order to address the adequacy of the

safety database, as described in ¶¶ 41, 47, above, and ¶ 119, below.

       106.    On March 7, 2018, Trevena issued a press release announcing its fourth quarter and

fiscal year 2017 financial results. The press release stated in part:




                                                  48
       Case 2:18-cv-04378-CMR Document 52 Filed 08/02/19 Page 49 of 68



              “2017 marked important progress for Trevena as we completed
              our Phase 3 program and NDA submission for OLINVO and
              prepared to support commercial launch,” said Maxine Gowen,
              Ph.D., chief executive officer. “We look forward to potential
              approval of OLINVO later this year, as well as advancement of
              our earlier R&D programs. We remain committed to bringing
              patients innovative medicines for safer and more successful pain
              management.”

              2017 and recent corporate highlights

              New Drug Application (NDA) for OLINVO submitted and
              accepted. In January 2018, the Company announced that the FDA
              has accepted the Company’s NDA for OLINVO. OLINVO is an
              investigational product for the management of moderate to severe
              acute pain. It is the first G protein biased ligand of the mu receptor
              designed to provide IV opioid pain relief with fewer associated
              adverse effects. The FDA has informed the Company that it intends
              to convene an advisory committee meeting to discuss the OLINVO
              NDA ahead of the Prescription Drug User Fee Act (PDUFA) review
              date of November 2, 2018. If approved, the Company expects
              commercial launch of OLINVO in the first quarter of 2019
              following DEA scheduling.

              Announced top line data from the successful Phase 3 open label
              ATHENA safety study. In November, the Company announced
              top-line results from 768 patients administered OLINVO to manage
              medical or postoperative pain in the ATHENA study, which was
              designed to model real-world use including multimodal analgesia
              regimens incorporating OLINVO. Data highlight the potential
              effectiveness and utility of OLINVO in treating patients who require
              an IV opioid to manage acute pain. Patients at elevated risk of
              opioid-related adverse events were well represented in the study;
              more than 30% of patients were 65 years or older, and more than
              50% of patients were obese, with body mass index (BMI) >30
              kg/m2. Only 4% of patients discontinued for lack of efficacy, and
              2% of patients discontinued for adverse events. Adverse event rates
              associated with OLINVO administered by patient controlled
              analgesia (PCA) and as-needed clinician-administered bolus dosing
              were similar, supporting potential use of OLINVO in both
              administration paradigms.

       107.   The statement concerning the completion of the Phase 3 program and NDA

submission contained material omissions in that the statement failed to disclose that the FDA




                                               49
        Case 2:18-cv-04378-CMR Document 52 Filed 08/02/19 Page 50 of 68



disagreed with Trevena’s proposed dosing, primary endpoint, and non-inferiority margin for

comparing morphine to oliceridine – on which the ability to secure inclusion of secondary

endpoints on a potential label depended, as described in ¶¶ 41, 47, above. The statement also

omitted the material fact that the FDA disagreed with Trevena’s proposal to evaluate the

respiratory safety of oliceridine as compared to morphine – a concern that was reiterated to

Trevena in May of 2017, as described in ¶¶ 72, 96, above. Defendant Gowen’s statement that “[w]e

look forward to potential approval of OLINVO later this year” was also materially false and

misleading because the foregoing omissions concealed the fact that FDA approval for Olinvo was

unlikely.

        108.    The description of the ATHENA safety study also contained material omissions in

that it failed to disclose that Trevena had failed meet the FDA’s requirement of providing a safety

database that included at least 350 patients exposed to the highest intended dose for the longest

expected duration of use, despite modifying the proposed maximum daily dose and dosing

instructions on multiple occasions in order to address the adequacy of the safety database, as

described in ¶¶ 41, 47, above, and ¶ 119, below.

        109.    On April 6, 2018, Trevena issued a press release announcing that Defendant Gowen

would be retiring from the Company effective October 1, 2018.

        110.    On May 3, 2018, Trevena issued a press release announcing first quarter 2018

financial results. The press release stated in part:

                “In 2018, we have made important progress in Trevena’s evolution,”
                said Maxine Gowen, Ph.D., president and chief executive officer. .
                . . “We continue to have an ongoing productive dialogue with the
                FDA as they review our oliceridine NDA, and look forward to
                an advisory committee meeting later this year and potential
                approval in November.”

                First quarter and recent corporate highlights



                                                  50
       Case 2:18-cv-04378-CMR Document 52 Filed 08/02/19 Page 51 of 68




               New Drug Application (NDA) for oliceridine submitted and
               accepted. In January 2018, the Company announced that the FDA
               has accepted the Company’s NDA for oliceridine, an
               investigational product for the management of moderate to severe
               acute pain. Oliceridine is the first G protein biased ligand of the mu
               receptor, and was designed to provide IV opioid pain relief with
               fewer associated adverse effects. The FDA has informed the
               Company that it intends to convene an advisory committee
               meeting to discuss the oliceridine NDA ahead of the Prescription
               Drug User Fee Act (PDUFA) review date of November 2, 2018.
               If approved, the Company expects commercial launch of
               oliceridine in the first quarter of 2019, following DEA
               scheduling.

       111.    The positive description of Trevena’s dialogue with the FDA and that the Company

was “look[ing] forward to an advisory committee meeting later this year and potential approval in

November” contained material omissions in that the statement failed to disclose that the FDA

disagreed with Trevena’s proposed dosing, primary endpoint, and non-inferiority margin for

comparing morphine to oliceridine – on which the ability to secure inclusion of secondary

endpoints on a potential label depended, as described in ¶¶ 41, 47, above. The statement also

omitted the material fact that the FDA disagreed with Trevena’s proposal to evaluate the

respiratory safety of oliceridine as compared to morphine – a concern that was reiterated to

Trevena in May of 2017, as described in ¶¶ 72, 96, above. The omitted information concealed the

fact that FDA approval for Olinvo was unlikely.

       112.    On June 15, 2018, Trevena announced that it had entered into a Sales Agreement

with Cowen and Company LLC (“Cowen”) pursuant to which it would issue to Cowen and Cowen

would sell up to $50 million of Trevena common stock at market prices. Trevena filed a prospectus

with the SEC in connection with this anticipated offering that expressly incorporated by reference

the Company’s 2017 10-K and its first quarter 2018 10-Q, among other filings the Company had




                                                51
        Case 2:18-cv-04378-CMR Document 52 Filed 08/02/19 Page 52 of 68



made with the SEC. The prospectus also expressly incorporated by reference all of the filings

Trevena made with the SEC until the offering was complete.

       113.    On August 2, 2018, Trevena issued a press release announcing its second quarter

2018 financial results. The press release stated in part:

               “The second quarter saw important progress towards Trevena’s
               long-term success,” said Maxine Gowen, Ph.D., President and Chief
               Executive Officer. “We remain confident that the oliceridine
               NDA remains on track for an FDA decision by the November 2,
               2018 PDUFA date, and we look forward to discussing the
               oliceridine data at an Advisory Committee meeting, likely in
               October. . . .”

               Second quarter and recent corporate highlights

               Prescription Drug User Fee Act (PDUFA) date for oliceridine:
               November 2, 2018. Oliceridine is an investigational product under
               FDA review for the management of moderate to severe acute pain
               where parenteral opioid analgesia is warranted and was designed to
               provide the pain relief of IV opioids with fewer associated adverse
               effects. The FDA has informed the Company that it intends to
               convene an advisory committee meeting, likely in October, to
               discuss the oliceridine NDA. If oliceridine is approved by the
               FDA, and following DEA scheduling, the Company expects the
               commercial launch of oliceridine in the first half of 2019

       114.    Trevena’s statement concerning its NDA submission contained material omissions

in that the statement failed to disclose that the FDA disagreed with Trevena’s proposed dosing,

primary endpoint, and non-inferiority margin for comparing morphine to oliceridine – on which

the ability to secure inclusion of secondary endpoints on a potential label depended, as described

in ¶¶ 41, 47, above. The statement also omitted the material fact that the FDA disagreed with

Trevena’s proposal to evaluate the respiratory safety of oliceridine as compared to morphine – a

concern that was reiterated to Trevena in May of 2017, as described in ¶¶ 72, 96, above. The

statement also failed to disclose that Trevena had failed meet the FDA’s requirement of providing

a safety database that included at least 350 patients exposed to the highest intended dose for the



                                                 52
       Case 2:18-cv-04378-CMR Document 52 Filed 08/02/19 Page 53 of 68



longest expected duration of use, despite modifying the proposed maximum daily dose and dosing

instructions on multiple occasions in order to address the adequacy of the safety database, as

described in ¶¶ 41, 47, above, and ¶ 119, below. The omitted information concealed the fact that

FDA approval for Olinvo was unlikely.

                       THE TRUTH IS REVEALED
  THE FDA RELEASES ITS BRIEFING DOCUMENT, REVEALING DEFENDANTS’
                               FRAUD

       115.   Trevena’s fraud was revealed to the market on October 9, 2018. On that day, as is

customary, the FDA’s Anesthetic and Analgesic Drug Products Advisory Committee publicly

issued a Briefing Document in advance of its previously scheduled October 11, 2018 meeting to

vote on its recommendation concerning the FDA’s approval of Olinvo.

       116.   This document revealed to the public for the first time the private interactions

between the FDA and Trevena described in ¶¶ 33-37, 41, 47, 51, 72, 96, above.

       117.   The briefing document made clear that the FDA’s previously issued concerns were

not heeded by Trevena. The market immediately understood that the committee was not

recommending the approval of Olinvo.

       118.   Specifically, the briefing document stated:

              Efficacy: In FDA’s analysis of efficacy for Study 3001, all three
              doses of oliceridine (0.1 mg, 0.35 mg, and 0.5 mg) demonstrated a
              statistically greater reduction in pain intensity than placebo.
              However, morphine demonstrated a greater reduction in pain
              intensity than all three doses of oliceridine that was also statistically
              significant. In FDA’s analysis for Study 3002, two of the three doses
              of oliceridine (0.35 mg and 0.5 mg) demonstrated a statistically
              greater reduction in pain intensity than placebo, but the 0.1 mg dose
              did not. In Study 3002, morphine demonstrated a greater reduction
              in pain intensity relief than two of the doses of oliceridine (0.1 mg
              and 0.35 mg) that was statistically significant. The reduction in pain
              intensity by morphine was not greater than that of the highest
              oliceridine dose (0.5 mg). Currently, Trevena is only seeking
              approval of the 0.1 mg and 0.35 mg doses.



                                                 53
        Case 2:18-cv-04378-CMR Document 52 Filed 08/02/19 Page 54 of 68



               A secondary objective of the studies was to demonstrate the
               superiority of oliceridine to morphine in terms of respiratory safety
               burden. FDA did not agree with Trevena’s proposed endpoint due
               to concerns with its clinical meaningfulness. Further, when
               evaluating this endpoint in both studies, none of the oliceridine
               treatment arms demonstrated a significant reduction in the expected
               cumulative duration of respiratory safety events compared to
               morphine. Further, any numeric trends in terms of respiratory
               safety must be considered in the context of the observed efficacy.
               A conclusion of benefit in a dose-related safety outcome cannot be
               made without a demonstration of similar efficacy.

               Safety: Opioids are typically administered as needed (PRN) for
               acute pain. In the Phase 3 studies, the oliceridine dosing regimen
               included a clinician-administered loading dose, patient-delivered
               PRN dosing via patient-controlled analgesia (PCA) pump, clinician-
               administered PRN supplemental dosing, or some combination of
               these. This complex PRN dosing resulted in a wide range of patient
               exposures and added complexity to the safety analyses. Given the
               variability in doses administered, the Applicant and Agency
               analyzed safety in a variety of ways, including by randomized
               treatment regimen and by cumulative oliceridine exposure.

               The agency analysis of the safety of oliceridine in the Phase 3,
               double-blind studies focused on comparisons of the randomized
               oliceridine treatment arms by study, so that the safety results could
               be considered in the context of the efficacy of the evaluated doses.
               Many adverse events in the clinical program were consistent with
               opioid-related adverse events, including respiratory depression and
               hypoxia, and nausea and vomiting. When evaluating the controlled
               Phase 3 data by randomized treatment group, many of the adverse
               events were dose-related, including respiratory effects. While there
               were trends showing a decreased percentage of respiratory events as
               defined by the applicant with oliceridine than morphine for some
               parameters, this was not consistent across all parameters. Notable
               safety issues in the clinical program included hepatic adverse
               events and QT prolongation. An additional consideration is
               whether the safety database is adequate to support the proposed
               dosing.

       119.    The briefing document also contained a plethora of information demonstrating that

Trevena failed to heed the FDA’s advice throughout the review process. These issues were

concealed from investors, and the market, and contributed significantly to the ultimate vote against




                                                54
       Case 2:18-cv-04378-CMR Document 52 Filed 08/02/19 Page 55 of 68



approval for Olinvo. The table below lists the issues raised by the FDA during the review process

in the left column, and summarizes the impact of Trevena’s failure to address those issues in the

right column:

            Regulatory Interaction                     Discussion in Briefing Document

 March 3, 2016 – Advice regarding ECGs – Because the QTcF prolongation exceeded the
 Written Advice                                 10-ms regulatory threshold at clinically
                                                relevant exposures, FDA sent an advice
 FDA issued written advice to the Applicant     letter/information request to the Applicant
 because QTcF prolongation exceeded the 10- on 3/3/16, indicating that the Applicant should
 ms regulatory threshold at clinically relevant incorporate safety ECG monitoring at baseline,
 exposures. The Applicant was instructed to     following the first dose, and periodically
 submit amendments to modify all protocols      thereafter. It was noted that the timing of the
 for ongoing clinical trials to include the     ECGs will need to reflect that delayed
 following safety assessments, and incorporate response relative to peak concentrations that
 them into any future clinical trials:          was observed in the thorough QT study.

    1. Conduct safety ECG monitoring at           In the Applicant’s Phase 3 studies, only
       baseline, following the first dose, and    limited ECG monitoring was obtained in
       periodically thereafter. The timing of     patients (1, 24, and 48-hours post-loading
       ECGs will need to reflect the delayed      doses for study 3001 and 1 and 24 hours for
       response relative to time of peak          Study 3002). Given that QTcF prolongation
       concentrations that was observed in        associated with oliceridine is delayed and
       the thorough QT study. Include             oliceridine is administered as needed with a
       additional ECG monitoring until            wide range of doses up to a proposed
       ECGs return to baseline in patients        maximum daily dose of initially 100mg and
       discontinued from the trial or             then deceased by the Applicant to 40mg, the
       requiring dose reduction due to QTc        data from a single dose tQT study and the
       interval prolongation.                     limited ECG monitoring data obtained in
    2. Periodic monitoring of electrolytes        Phase 3 do not appear to be adequate to
       (subjects already participating in the     evaluate the QT effects of oliceridine.
       study with serum potassium,
       magnesium, or calcium levels outside       While the Applicant states that there were no
       of the central laboratory’s reference      significant QTcF changes noted in the clinical
       range should be carefully monitored        studies, studies 3001, 3002, or 3003 were not
       and brought to normal values).             designed to characterize the QT prolonging
    3. Propose dose-modification and              effect of oliceridine” and “Further, it is worth
       discontinuation criteria in subjects       noting that the ECG monitoring was sparse
       with posttreatment QTc > 500 ms or         (baseline, 1 hour, and every 24 hours) and the
       post-baseline increases > 60 ms.           absence of observed QTc prolongation is
                                                  therefore not particularly reassuring.

                                                  The concerns regarding QT prolongation were
                                                  noted by the Agency at the Midcycle


                                                 55
      Case 2:18-cv-04378-CMR Document 52 Filed 08/02/19 Page 56 of 68



                                               Communication with the Applicant on May 21,
                                               2018. In follow-up, the Applicant proposed
                                               simulations of the QTcF under various dosing
                                               scenarios a re-analysis of the tQT study using
                                               different ECG biomarkers. The Agency
                                               responded that since mechanism of the delayed
                                               QTcF prolongation is unknown, it is not
                                               appropriate to extrapolate information from
                                               single 3 mg and 6 mg does to the proposed
                                               multiple dose scenarios (up to 3 mg every 1
                                               hour).
March 29, 2016 (meeting minutes April 28, A significant consideration during the review
2016) – End-of-Phase 2 Meeting                 cycle was whether the size of the safety
                                               database was adequate. Prior to submission of
FDA did not agree with the proposed dosing in the NDA, the Applicant was told at the End-
the Phase 3 studies. The Sponsor proposed      of-Phase 2 meeting and the pre-NDA meeting
dosing up to 100 mg daily (including a 0.75 mg that they would need at least 350 patients
every 1 hour as needed clinician administered  exposed to the highest intended doses for the
dose), but had only studied maximum daily      longest expected duration of use. Figure 15
doses of 36.8 mg. Further, the Sponsor did not shows the frequency of cumulative exposure to
have adequate non-clinical support for the     oliceridine for the first 24 hours for the pooled
proposed doses.                                Phase 2 and Phase 3 studies. The data are
                                               skewed, with most patients receiving doses less
FDA noted that the safety database must        than 75 mg. The Applicant’s initially proposed
include at least 350 patients exposed to the   labeling included a maximum daily dose of 100
highest intended dose for the longest expected mg without a limit on duration of use. The
duration of use. It was noted that the safety  Applicant was asked to clarify the highest does
database requirements might change if safety   that has at least 350 patients exposed for 24
signals arise during development that require  hours and the highest does that has at least 350
further evaluation.                            patients exposed for the longest actual duration
                                               of use. The highest dose that has at least 350
                                               patients exposed during the first 24 hours of
                                               dosing was 27 mg of oliceridine. The highest
                                               dose with the longest actual duration that has at
                                               least 350 patients exposed was 37.2 mg of
                                               oliceridine over an actual duration of at least
                                               35.5 hours.

                                                 During the review cycle, the Applicant
                                                 reduced the proposed maximum daily dose
                                                 from 100 mg daily to 40 mg daily to try to
                                                 address the adequacy of the safety database
                                                 and nonclinical concerns regarding the
                                                 adequacy to qualify major metabolites.

                                                 During the review cycle, Trevena modified the
                                                 recommended maximum daily dose and




                                              56
      Case 2:18-cv-04378-CMR Document 52 Filed 08/02/19 Page 57 of 68



                                                dosing instruction in the proposed label
                                                several times.


March 29, 2016 (meeting minutes April 28, This endpoint is novel and has never been the
2016) – End-of-Phase 2 Meeting                  basis for approval for any drugs in this class.
                                                Consequently, sensitivity analyses were also
FDA did not agree with the proposed primary     performed directly on the SPID scores which
endpoint, as it was unclear how a 30%           are typically used as the primary efficacy
improvement from baseline based on SPID         endpoint in this setting.
correlates to an improvement in pain intensity
scores on the NRS in the proposed setting of    Since the Applicant’s primary efficacy analyses
acute postoperative pain and if that change is  was based on a novel responder definition, i.e.
clinically relevant.                            30% improvement in SPIDs, FDA conducted an
                                                analysis using SPIDs rather than the proposed
The Applicant provided details of a proposed    responder definition. FDA disagreed with how
approach to missing data. This approach         information regarding use of rescue
included replacing pain scores in the window    medication was used in the Applicant’s
determined dosing interval described in the     derivation of SPIDs. Carrying forward the
label of the rescue medication following rescue final pre-rescue score from the first use of
with the pain score recorded immediately prior  rescue until the end of the observation period
to rescue                                       ignores the fact that the effect of the rescue
                                                medication will expire, and the fact that
                                                patient’s pain scores would continue to improve
                                                throughout the study even in the placebo arm.
                                                The consequence is that it harshly penalizes
                                                patients who used rescue medication. FDA
                                                used an alternative analysis which carries
                                                forward the pre-rescue scores for the dosing
                                                interval of the rescue medication, which is
                                                commonly used in studies of analgesics in the
                                                post-surgical setting, and considered the
                                                most clinically relevant.

March 29, 2016 (meeting minutes April 28, Secondary Efficacy Analysis:
2016) – End-of-Phase 2 Meeting                 -Non-inferiority assessment of oliceridine to
                                               morphine: While this is critical in light of the
FDA did not agree with the proposed non-       application’s objective of demonstrating a
inferiority (NI) margin for comparing morphine reduction in the respiratory safety burden
to oliceridine.                                for oliceridine compared to morphine, there
                                               was no agreement on the Applicant’s
                                               definition of the non-inferiority criteria.
March 29, 2016 (meeting minutes April 28, A secondary objective of the studies was to
2016) – End-of-Phase 2 Meeting                 demonstrate the superiority of oliceridine to
                                               morphine in terms of respiratory safety
Any comparative safety claims must be          burden. FDA did not agree with Trevena’s
replicated, adequately justified for clinical  proposed endpoint due to concerns with its
relevance, and established in the setting of   clinical meaningfulness. Further, when


                                              57
       Case 2:18-cv-04378-CMR Document 52 Filed 08/02/19 Page 58 of 68



comparable efficacy between comparators to be           evaluating this endpoint in both studies, none
considered for inclusion in labeling                    of the oliceridine treatment arms
                                                        demonstrated a significant reduction in the
                                                        expected cumulative duration of respiratory
                                                        safety events compared to morphine.
                                                        Further, any numeric trends in terms of
                                                        respiratory safety events must be considered
                                                        in the context of the observed efficacy. A
                                                        conclusion of benefit in a dose-related
                                                        safety outcome cannot be made without a
                                                        demonstration of similar efficacy.


November 8, 2016 (meeting minutes                       The key secondary safety endpoint was the
12/19/16) – Type C teleconference                       respiratory safety burden, as measured by the
                                                        occurrence and duration of respiratory safety
FDA did not agree with Trevena’s proposal to            events (RSEs) within patients. The Applicant
evaluate the respiratory safety of oliceridine as       also recorded information on the cumulative
compared to morphine because the definition of          duration      of     supplemental     oxygen
Respiratory Safety Events (RSEs) was not                administration and the cumulative duration of
clearly defined and the determination of the            recovery from RSE.
presence of an RSE relied largely on clinical
acumen. Even though the parameters proposed             A RSE was defined as a clinically relevant
in the evaluation of an RSE (respiratory rate,          worsening of respiratory status. The
oxygen saturation, and MRPSS                            respiratory safety burden safety/tolerability
somnolence/sedation scores) are well accepted           endpoint incorporated both the prevalence of
criteria used for the assessment of patients at
                                                        RSEs and the expected duration of time that a
risk for experiencing an RSE, it is unclear that a
                                                        patient would experience an RSE if one
small change in these parameters is of clinical
significance. Trevena was told to specify a
                                                        occurred, into a single composite measure.
clinically meaningful definition of an RSE, such        This endpoint was intended to correspond to
as patients who require a clinical intervention         the total amount of time a patient from the
after meeting a specific criterion (e.g., naloxone      population should have expected to experience
administration and/or oxygen administration             an RSE and represents the respiratory safety
with a reduction in oxygen saturation). Further,        burden for a given treatment regimen.
FDA did not agree with inclusion of sedation            However, there is no precedent for use of
and somnolence in the RSE definition.                   this endpoint in a clinical study and the FDA
                                                        did not agree that this was a clinically
FDA stated that the statistical model proposed          interpretable endpoint for the evaluation of
to evaluate the respiratory safety of oliceridine       a potential respiratory claim. During
incorporates both the population prevalence of          development, FDA informed the Applicant
RSEs and the population conditional mean                that their definition of RSE was not clearly
cumulative duration of RSEs to describe                 defined and relied largely on clinical
respiratory safety burden (RSB). Based on this          acumen.
model, a small change in event duration could
result in a statistically significant result without    Based on oliceridine’s mechanism of action,
clinical significance. In addition, the RSB             the Applicant hypothesized that it may be
endpoint is difficult to interpret and apply


                                                       58
        Case 2:18-cv-04378-CMR Document 52 Filed 08/02/19 Page 59 of 68



 directly to clinical practice. Trevena was asked    associated with less respiratory depression
 to analyze and report event duration separately     than other opioids. The Applicant pre-
 from the event prevalence                           specified a safety endpoint referred to as
                                                     respiratory safety burden to assess the
 & May 5, 2017 – Advice on Integrated                respiratory safety of oliceridine compared to
 Statistical Analysis Plan (ISAP) for the            morphine and placebo. However, FDA did not
 Integrated Summary of Safety                        agree with the Applicant’s proposal to evaluate
                                                     respiratory safety based on respiratory safety
 Agency agreed with the proposed pooling for         events (RSEs) or respiratory safety burden as
 the ISAP, the planned subgroups for analysis of     discussed in Section 1.1. A significant Agency
 intrinsic and extrinsic factors, and planned        concern was whether the Applicant’s
 summarization of adverse events                     definition of an RSE or a small change in
                                                     RSE was clinically meaningful.
 FDA reiterated the concerns noted at the
 November 8, 2016, teleconference regarding the
                                                     Of note, the Applicant performed study 1003,
 assessment of respiratory safety. It was noted
                                                     which assessed ventilatory response to
 that the RSE as described in the ISS statistical
 plan would be considered exploratory and
                                                     hypercapnia and cold pain testing in healthy
 would not be acceptable for a proposed labeling     volunteers. The Agency considers this study
 claim                                               to be a proof-of-concept study that is not
                                                     adequate to provide regulatory support for
                                                     a respiratory safety claim.


       120.    Upon publication of this news, Trevena common stock plummeted. Shares closed

on October 9, 2018 down 64% from the prior trading day with unusually high volume—more than

40 million shares traded hands.

       121.    Investors knew the Advisory Committee’s recommendation would be important to

the FDA: In an article published August 16, 2016 on the website www.eyeonfda.com, titled

AdComm Recommendations – How Often FDA Does Not Follow Them?, attorney and

pharmaceutical industry consultant Mark Senak analyzed every advisory committee meeting held

from 2011 through 2016. Of the 231 meetings, 145 were held to consider a treatment candidate for

approval – with a decision reached in 136 of those 145 meetings. Of the 136 meetings, the FDA

went against the recommendation of the Advisory Committee on just 13 occasions, or less than




                                                    59
        Case 2:18-cv-04378-CMR Document 52 Filed 08/02/19 Page 60 of 68



10% of the time. In other words, the FDA nearly always follows the recommendation of the

Advisory Committee.5

        122.     On October 11, 2018, Trevena filed with the SEC a Current Report on Form 8-K,

pursuant to Regulation F-D, concerning some of the Company’s prior communications with the

FDA about its Phase III clinical trial design for Olinvo:

                 Trevena, Inc. (the “Company” or the “Sponsor”) is providing the
                 following information to clarify and further expand upon the
                 interactions between Trevena and the U.S. Food and Drug
                 Administration (“FDA”) with respect to the primary endpoint for the
                 two pivotal Phase 3 studies, APOLLO-1 and APOLLO-2, conducted
                 by the Company with respect to oliceridine.

                 Prior to the Company’s End-of-Phase 2 meeting, the Division of
                 Anesthesia, Analgesia, and Addiction Products (the “Division”),
                 Center for Drug Evaluation and Research of FDA indicated to the
                 Company that it did not agree with the proposed primary efficacy
                 endpoint for the APOLLO-1 and APOLLO-2 studies. Following
                 this, the Company submitted additional analyses to, and had
                 further discussions with, the Division. In the meeting minutes dated
                 April 28, 2016 from the End-of-Phase 2 meeting between the
                 Division and the Company, the Division indicated the following to
                 the Company:

                 “Regarding the relevance of the proposed primary endpoint, the
                 Sponsor plans to include multiple secondary endpoints in their
                 analyses to reflect appropriate endpoints of clinical importance.
                 They have tried patient global assessments, but these have
                 limitations in the acute setting. The Division stated that while a 30%
                 improvement in summed pain intensity difference (SPID) is
                 acceptable statistically, the clinical relevance of a 30%
                 improvement in this setting using this measure is not clear.
                 Interpretability of SPIDs can be challenging because the value is
                 dependent on the formula for calculating the SPID and has no
                 obvious meaning. Further, the SPID may be different for the two
                 treatment groups, but the difference can reflect only an early or late
                 effect. The Division stated that a 30% decrease in pain has typically
                 been used as a marker to determine a clinically-meaningful

5
  See also, Michael Becker, Warning Biotech Investors: FDA Advisory Panels’ No Means No, Yes Means Maybe,
SEEKING ALPHA (Feb. 7, 2011, 12:59 PM) https://seekingalpha.com/article/251267-warning-biotech-investors-fda-
advisory-panels-no-means-no-yes-means-maybe (finding that from 2010 through 2011, the FDA agreed with the
advisory committee in all nine instances where the committee made negative recommendations).


                                                      60
         Case 2:18-cv-04378-CMR Document 52 Filed 08/02/19 Page 61 of 68



                 difference in chronic pain settings. The Division has no objection to
                 use of a responder rate as an endpoint, however, the Sponsor must
                 incorporate those patients who discontinue into the analysis as non-
                 responders.” (emphasis added).

        123.     The Company announced later in the day on October 11, 2018, that the Analgesic

Drug Products Advisory Committee of the FDA voted “8 against, and 7 in favor of, the approval

of oliceridine for the management of moderate to severe acute pain in adult patients for whom an

intravenous (IV) opioid is warranted.” The Company acknowledged that while “[t]he FDA [was]

not bound by the Advisory Committee’s recommendations,” it “takes its advice into consideration

when making its decision.”

        124.     Trevena stock was halted throughout the day on October 11, 2018, pending news.

When trading commenced on October 12, 2018, Trevena stock dropped another 7%, closing below

$1 per share, on high volume.

        125.     On November 2, 2018, Trevena disclosed that the FDA had formally rejected its

NDA for Olinvo, stating in a Complete Response Letter6 that, among other things, Trevena’s safety

database was not adequate for the proposed dosing and that additional clinical data on QT

prolongation was required. While Trevena did not disclose the full contents of the Complete

Response Letter, which remains confidential, the two reasons for rejection that Trevena did

disclose were raised by the FDA prior to the start of the Phase 3 trials, as described in ¶¶ 33, 41,

47, above.




6
  A Complete Response Letter is sent by the FDA to an applicant “to indicate that the review cycle for an application
is complete and that the application is not ready for approval.” See https://www.fda.gov/drugs/laws-acts-and-
rules/complete-response-letter-final-rule.



                                                        61
        Case 2:18-cv-04378-CMR Document 52 Filed 08/02/19 Page 62 of 68



                               CLASS ACTION ALLEGATIONS

        126.   Lead Plaintiffs bring this action as a class action pursuant to Federal Rules of Civil

Procedure 23(a) and 23(b)(3), on behalf of a class consisting of all purchasers of the common stock

of Trevena during the Class Period (the “Class”). Excluded from the Class are Defendants, the

officers and directors of the Company, at all relevant times, members of their immediate families

and their legal representatives, heirs, successors, or assigns, and any entity in which Defendants

have or had a controlling interest.

        127.   The members of the Class are so numerous that joinder of them is impracticable.

Throughout the Class Period, Trevena traded on the NASDAQ exchange. While the exact number

of class members is not presently known to Lead Plaintiffs, and can only be ascertained through

discovery, Lead Plaintiffs believe there are thousands of members in the proposed Class. Record

owners and other members of the Class can be ascertained through records maintained by Trevena

and/or its transfer agent. Those record holders could be notified of the pendency of this action by

mail.

        128.   Lead Plaintiffs’ claims are typical of the claims of the members of the Class, as all

are similarly affected by Defendants’ wrongful conduct in violation of federal law.

        129.   Lead Plaintiffs will fairly and adequately protect the interests of the members of the

class and have retained competent and experienced securities litigation counsel.

        130.   Common questions of law and fact exist as to all members of the Class and will

predominate over any questions solely affecting individual members of the Class. Among the

common questions of law and fact common to the Class:

        A.     Whether the Exchange Act was violated by Defendants as alleged herein;

        B.     Whether statements made by Defendants misrepresented and omitted material facts

about Trevena’s business, operations, and management; and


                                                62
        Case 2:18-cv-04378-CMR Document 52 Filed 08/02/19 Page 63 of 68



        C.        To what extent the members of the Class have suffered damages, and the proper

measure of those damages.

        131.      A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy, given that joinder of all members is impracticable. As the

damages suffered by each individual Class member may be relatively small, the burden and

expense of litigating individual cases would make it all but impossible for many members of the

Class to redress wrongs done to them. There will not be any difficulty in managing this action as

a class action.

                                    FRAUD ON THE MARKET

        132.      Lead Plaintiffs will reply upon the presumption of reliance established by the fraud-

on-the-market doctrine. Among other things:

             a. Defendants made public misrepresentations or failed to disclose material facts

                  during the Class Period;

             b. These omissions and material misrepresentations were material;

             c. Trevena common stock traded in an efficient market throughout the Class Period;

             d. The misrepresentations alleged would tend to induce a reasonable investor to

                  misjudge the value of Trevena common stock; and

             e. Lead Plaintiffs and other members of the Class purchased Trevena common stock

                  between the time Defendants misrepresented or failed to disclose material facts and

                  the time the true facts were disclosed, without knowledge of the misrepresented or

                  omitted facts.

        133.      At all relevant time, the market for Trevena common stock was efficient, as:

             a. Trevena filed periodic public reports with the SEC as a regulated issuer; and




                                                   63
        Case 2:18-cv-04378-CMR Document 52 Filed 08/02/19 Page 64 of 68



           b. Trevena regularly communicated with public investors via established

               communications mechanisms, including through the regular dissemination of press

               releases on major news wire services, communications through the financial press,

               securities analysts, the internet, and other similar reporting services.

                                      NO SAFE HARBOR

        134.   So-called Safe Harbor Warnings that accompanied Trevena’s purportedly forward-

looking statements (“FLS”) issued during the Class Period were ineffective to shield those

statements from liability.

        135.   Projected revenues and earnings that were included in Trevena’s financial reports,

to the extent they were prepared in accordance with Generally Accepted Accounting Principles

(“GAAP”), including those filed with the Securities Exchange Commission, are excluded from the

protection of the statutory Safe Harbor. 15 U.S.C. § 78u-5(b)(2)(A).

        136.   Defendants are also liable for any false or misleading FLS pleaded because, at the

time each FLS was made, the speaker knew it was false or misleading and the statement was

authorized or approved by an executive officer of Trevena who knew that the statement was false.

None of the historic or present tense statements made by Defendants were assumptions underlying

or relating to any plan, projection, or statement of future economic performance, as they were not

stated to be such assumptions underlying or relating to any projection or statement of future

economic performance when made. None of the projections or forecasts made by Defendants

expressly related to or were stated to be dependent on historic or present tense statements when

made.

                        LOSS CAUSATION AND ECONOMIC LOSS

        137.   During the Class Period, as detailed herein, Defendants made false and misleading

statements and engaged in a scheme to deceive the market, thereby artificially inflating the price


                                                 64
         Case 2:18-cv-04378-CMR Document 52 Filed 08/02/19 Page 65 of 68



of Trevena common stock. This operated as a fraud or deceit on Class Period purchasers of Trevena

common stock by misrepresenting the true value of the Company’s business and financial

prospects. When Defendants’ misrepresentations and fraudulent conduct became apparent to the

market, Trevena common stock fell precipitously, as the prior artificial inflation came out of the

price.

         138.   Trevena shares fell more than 64% on October 9, 2018, immediately after and as a

result of the news described in ¶¶ 115-120, which corrected the materially false statements and

omissions alleged above.

         139.   Trevena shares fell another 7% on October 12, 2018, immediately after and as a

result of the news described in ¶¶ 122-124, which further corrected the materially false statements

and omissions alleged above.

         140.   As a result of their purchase of Trevena common stock during the Class Period,

Plaintiffs and other members of the Class suffered economic loss—i.e., damages—under the

federal securities laws.

                                     CAUSES OF ACTION

                              COUNT ONE
    VIOLATIONS OF SECTION 10(B) OF THE EXCHANGE ACT AND RULE 10B-5
                      (AGAINST ALL DEFENDANTS)

         141.   Lead Plaintiffs incorporate the above numbered paragraphs by reference.

         142.   During the Class Period, Defendants disseminated or approved the false statements

specified above, which they knew or deliberately disregarded were misleading in that they

contained misrepresentations, and failed to disclose material facts necessary in order to make the

statements made, in light of the circumstances under which they were made, not misleading.

         143.   Defendants violated Section 10(b) of the Exchange Act and Rule 10b-5 in that they:

(a) employed devices, schemes, and artifices to defraud; (b) made untrue statements of material


                                                65
        Case 2:18-cv-04378-CMR Document 52 Filed 08/02/19 Page 66 of 68



facts and omitted to state material facts necessary in order to make statements made, in light of the

circumstances under which they were made, not misleading; or (c) engaged in acts, practices, and

a course of business that operated as a fraud or deceit upon Lead Plaintiffs and others similarly

situated in connection with their purchases of Trevena common stock during the Class Period.

       144.    Lead Plaintiffs, and the Class, have suffered damages in that, in reliance on the

integrity of the market price, they paid artificially inflated prices for Trevena common stock. Lead

Plaintiffs and the Class would not have purchased Trevena common stock at the prices they paid,

or at all, if they had been aware that the market prices had been artificially and falsely inflated by

Defendants’ misleading statements.

                                COUNT TWO
              VIOLATIONS OF SECTION 20(A) OF THE EXCHANGE ACT
                   (AGAINST THE INDIVIDUAL DEFENDANTS)

       145.    Lead Plaintiffs incorporate the above numbered paragraphs by reference.

       146.    The Individual Defendants acted as control persons of Trevena within the meaning

of Section 20(a) of the Exchange Act as alleged herein. By virtue of their intimate knowledge of

the false and misleading statements made during the Class Period, they had the power to influence

and control, and did influence and control, directly or indirectly, the decision-making of Trevena,

including the content and dissemination of the false and misleading statements alleged herein.

       147.    The Individual Defendants were provided with or had unlimited access to copies of

the statements alleged to be misleading prior to and/or shortly after those statements were issued,

and had the ability to prevent the issuance of those statements or to cause those statements to be

corrected.

       148.    As set forth above, the Individual Defendants had the ability to exercise control

over, and did control, Trevena, which violated Section 10(b) of the Exchange Act and Rule 10b-5




                                                 66
          Case 2:18-cv-04378-CMR Document 52 Filed 08/02/19 Page 67 of 68



promulgated thereunder, in connection with the false and materially misleading statements alleged

herein.

          149.   By virtue of these facts, the Individual Defendants have violated Section 20(a) of

the Exchange Act, and are liable to Plaintiff and the other members of the Class.

                                      PRAYER FOR RELIEF

          WHEREFORE, Lead Plaintiffs pray for relief and judgment as follows:

          A.     Determining that this action is a proper class action, and certifying Lead Plaintiffs

as Class representatives under Rule 23 of the Federal Rules of Civil Procedure and Lead Plaintiffs’

counsel as Lead and Local counsel;

          B.     Awarding compensatory damages in favor of Lead Plaintiffs and the other Class

members against all Defendants, jointly and severally, for all damages sustained as a result of

Defendants’ wrongdoing, in an amount to be proven at trial, including interest thereon;

          C.     Awarding Lead Plaintiffs and the Class their reasonable costs and expenses

incurred in this action, including counsel fees and expert fees;

          D.     Awarding rescission or rescissory damages; and

          E.     Awarding such equitable or injunctive relief or other relief as deemed appropriate

by the Court.

                                          JURY DEMAND

          Lead Plaintiffs demand a trial by jury.




                                                    67
       Case 2:18-cv-04378-CMR Document 52 Filed 08/02/19 Page 68 of 68



August 2, 2019                        Respectfully submitted,

                                      /s/ Deborah R. Gross
                                      Deborah R. Gross
                                      KAUFMAN COREN & RESS, P.C.
                                      Two Commerce Square, Suite 3900
                                      2001 Market Street
                                      Philadelphia, Pennsylvania 19103
                                      (215) 735-8700 phone
                                      (215) 735-5170 fax
                                      dgross@kcr-law.com

                                      Local Counsel for
                                      Lead Plaintiffs and the Class

                                      Jeffrey C. Block, pro hac vice
                                      Jacob A. Walker, pro hac vice
                                      Nathaniel Silver, pro hac vice
                                      BLOCK & LEVITON LLP
                                      260 Franklin Street, Suite 1860
                                      Boston, Massachusetts 02110
                                      (617) 398-5600 phone
                                      (617) 507-6020 fax
                                      jeff@blockesq.com
                                      jake@blockesq.com
                                      nate@blockesq.com

                                      Lead Counsel for
                                      Lead Plaintiffs and the Class




                                     68
